01213435                                     671869ÿ816-3
                       Case MDL No. 2913 Document     8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 1 of 103
                                                                        05/04/21

                                    12345 637849:ÿ <9=>=9=3:ÿ ?3>7 @8AÿB29
                                                                                    CDEFGHIJKLCDMEDKJNOFCPEHDKHJM
                                     QRSRÿUVWXYVZXÿ[\]YXÿ
    ^\YX_`YaÿUVWXYVZXÿ\bÿ^`cÿd\YeÿfÿghVaÿibbVZ`ÿjSkYhZ]W`lÿm^`nXo`aÿ[gpq[rÿs`t̀hW`ÿuRv
                               js`wVWV\aÿuRvRxlyÿjzVa{_h|X\alÿ
                  [}~}ÿUi[qÿrisÿ[SqÿÿxufZwffgUfg
 ÿÿIÿILÿHÿÿÿ                              Eÿ̄ÿ¦°±¥¤±¥¦¥§ÿ
 DÿÿÿEÿCÿDÿE¡Dÿ             ªÿE¬ÿMÿ
 N¢ÿÿCÿÿCÿIÿ                 Mÿ¢ÿÿ¤­²ÿGÿH³ÿG
 ÿ£ÿ¤¥¦FF¦§¦¨¤FCDEFCI                            Iªÿ
 £ÿÿ©ÿÿKÿ£ªÿ«¬ÿ£Lÿ¥§F¦¦¦­§­¥¦ ÿEª
                                                               
 £ÿ¥®§¤¤¥ÿEªFGÿIª
 ´thVaXVbb
 hY`aÿzY\ca`ÿÿ                                  «ÿªshZ_`tÿRÿÊÊ\XXÿ
 µ¶·¹̧¸·º»¼¼½ÿ»¶·¿¶ÿÀÁÂ»¼Ãÿ¿ÃÿÄÅÆÅÇÿ»ÿÈ¸¶¿É                    £©LÿË©ÿIÿ̄¬ÿFÿ©¬
                                                               J¢¢ÿ
                                                               GJÿÌÿ¥¦¤Íÿ
                                                               ÍÍÿ£«ÿEÿ
                                                               ©¬LÿMOÿ§¤Í¦¥F¥¦¤Íÿ
                                                               ­¦¨F¨¥¤FÍ²§§ÿ
                                                               ¯Ìÿ­¦¨F¨¥¤F§²¤¦ÿ
                                                               P¬ÿÎ¢¢¬ÿÿ
                                                               ÏÄÐÑÿÐÒÒÓÔÕÄÖÿÿ
                                                               ÐÒÒÓÔÕÄÖÿÒÓÿÆÄÿÕÓÒµ×ÄÑ
 Øÿ
 U`b`aÙhaX
 ÚQQÿhÊWÛÿ}aZR                                                      «ÿªUhwVÙÿÜ\Y\cVXÝÿ
                                                                                    ÞßÿàÿPÿIIGÿ
                                                                                    ²²²ÿ©ÿ̄ÿÿ¤¨©ÿ̄ÿ
                                                                                    IÿDLÿ£DÿÍ¦¦¨§ÿ
                                                                                    ¥§¤F­®¦F®°¦¦ÿ
                                                                                    P¬ÿ©áÎßß¬ÿÿ
                                                                                    ÏÄÐÑÿÐÒÒÓÔÕÄÖÿÿ
                                                                                    ÐÒÒÓÔÕÄÖÿÒÓÿÆÄÿÕÓÒµ×ÄÑ
 U`b`aÙhaX
 tXYVhÿoY\]âÿUVWXYVÊ]XV\aÿ[\|âhak
 U`b`aÙhaX
 ´_VtVâÿg\YYVWÿQSÛÿ}aZR
 U`b`aÙhaX
 qt̀ZXY\aVZÿ[V{hY`XX`WÛÿ}aZR
11!"!#$%1$&!1'()*5+4,54-./4,3/05045                                                      51-
01213435                                     671869ÿ816-3
                       Case MDL No. 2913 Document     8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 2 of 103
                                                                        05/04/21

  1234ÿ67849 : 1;<=43ÿ>4?3
  @ABCDBC@CE EÿGHIJKLÿHMÿNLOHPQRÿSTUVÿIWUXYÿKUZ[\]ÿ^Z_T`V`ÿKUZT\aÿbYc`ÿ[ZVd`TÿC@CEe
                @@@fEfC@ÿgMWhW[XÿS``ÿiA@CÿT`b`W_\ÿ[ZVd`TÿQGjGkKell@DfmfnÿSWh̀oÿd]ÿpqqRÿRYdcaÿJ[br
                gQ\\YbsV`[\ctÿuÿEÿLvsWdW\ÿQÿeÿ^\Y\`ÿKUZT\ÿKUV_hYW[\aÿuÿCÿKWwWhÿKUw`Tÿ^s``\ng_xsaÿn
                gL[\`T`otÿ@ABCyBC@CEn
  @ABCDBC@CE Cÿ^IQILÿKHqNIÿKHOzRQJGIÿSWh̀oÿd]ÿ{YT`[ÿ|TU}[`ÿW[ÿIWUXYÿKUZ[\]ÿ^Z_T`V`ÿKUZT\r
                g_xsaÿnÿgL[\`T`otÿ@ABCyBC@CEn
  @ABCDBC@CE lÿMNKzÿyrEÿKHNzHNQILÿkJ^KRH^qNLÿ^IQILOLGIÿd]ÿpqqRÿRYdcaÿJ[brÿWo`[\WS]W[X
                H\s`TÿQSSWhWY\`ÿQh\TWYÿ~TUZ_aÿJ[brÿSUTÿpqqRÿRYdcaÿJ[brÿg_xsaÿnÿgL[\`T`otÿ@ABCyBC@CEn
  @ABCfBC@CE Dÿ~rHrÿClÿMJRJG~ÿHNkLNÿJ^^qLktÿJ[W\WYhÿI`h̀_sU[`ÿKU[S`T`[b`ÿc`\ÿSUTÿfBEfBC@CEÿY\
                E@t@@ÿQOÿd`SUT`ÿOYXWc\TY\`ÿpZoX`ÿOWTUchYwÿRUwTWbrÿKWwWhÿKYc`ÿOY[YX`V`[\ÿzhY[ÿVZc\ÿd`
                SWh̀oÿY[oÿOY[oY\UT]ÿkWcbhUcZT`cÿYT`ÿ\Uÿd`ÿ̀vbsY[X`oÿd]ÿ\s`ÿ_YT\ẀcÿU[ÿUTÿd`SUT`ÿfBmBC@CEr
                gzZTcZY[\ÿ\UÿRUbYhÿNZh̀ÿCfrCaÿVY[oY\UT]ÿoWcbhUcZT`cÿYT`ÿ\Uÿd`ÿ̀vbsY[X`oÿYVU[Xÿ\s`ÿ_YT\Ẁc
                dZ\ÿYT`ÿGHIÿ\Uÿd`ÿSWh̀oÿ}W\sÿ\s`ÿKUZT\rnÿg_xsaÿnÿgL[\`T`otÿ@ABCyBC@CEn
  @ABCfBC@CE AÿGHIJKLÿUSÿQoVWccWU[ÿN`ZWT`V`[\ÿÿQ\\UT[`]ÿQV]ÿOrÿKYT\`TaÿLVYWhÿYooT`ccÿWc
                YV]bhX\TWYhrbUVrÿQ\\UT[`]ÿ`Y\s`TÿPrÿkYwWcaÿLVYWhÿYooT`ccÿWcÿsoYwWcbhX\TWYhrbUVr
                zsU[`ÿ[ZVd`TÿWcÿgCEAnÿDm@eAEyDrÿQ\\UT[`]ÿNYbs`hÿ|ZooTZcrÿzsU[`ÿGZVd`TÿWcÿgCEAnÿm@e
                @yEErÿQoVWccWU[cÿoZ`ÿd]ÿlBE@BC@CErÿGU\Wb`ÿc`Tw`oÿZ_U[ÿQ\\UT[`]ÿKYT\`TÿY[oÿkYwWcÿwWYÿ̀e
                VYWhrÿGU\Wb`ÿc`Tw`oÿZ_U[ÿQ\\UT[`]ÿ|ZooTZcÿwWYÿT`XZhYTÿVYWhg_xsaÿnÿgL[\`T`otÿ@ABCyBC@CEn
  @ABCyBC@CE fÿILIeHGRjÿGHIJKLÿNL~QNkJG~ÿpqk~LÿkQ~H^IJGHÿKQ^LÿkJ^zH^JIJHG
                zJRHIÿeÿzh̀Yc`ÿT`S`Tÿ\Uÿ\s`ÿJ[oWwWoZYhÿNZh̀cÿY[oÿzTYb\Wb`cÿUSÿ\s`ÿU[rÿOY`ÿQrÿkQXUc\W[Ua
                qr^rÿkWc\TWb\ÿpZoX`aÿSUTÿXZWoY[b`ÿT`XYToW[Xÿ\s`ÿKYc`ÿkWc_UcW\WU[ÿzWhU\r
                s\\_ctBB}}}r[][orZcbUZT\crXUwBcW\`cB[][oBSWh̀cBOQkNZh̀cUSzTYb\Wb`@AEAC@C@r_oSr
                g_xsaÿnÿgL[\`T`otÿ@ABCyBC@CEn
  @ABCyBC@CE ÿILIÿGU\Wb`ÿ_ZTcZY[\ÿ\Uÿ~`[`TYhÿHTo`TÿECÿUSÿzU\`[\WYhÿN`hY\`oÿKYc`gcnaÿcZdVW\\`oÿ\U
                kWc\TWb\ÿpZoX`ÿSUTÿT`wẀ}ÿY[oÿo`\`TVW[Y\WU[rÿzU\`[\WYhÿN`hY\`oÿbYc`ctÿDtC@ebweE@yDrÿg_xsaÿn
                gL[\`T`otÿ@ABCyBC@CEn
  @ABCBC@CE yÿILIÿHNkLNÿXTY[\W[XÿkWT`b\ÿQccWX[V`[\rÿIs`ÿbYc`cÿYT`ÿo``V`oÿT`hY\`orÿ^WX[`oÿd]ÿqr^r
                kWc\TWb\ÿpZoX`ÿOY`ÿQrÿkQXUc\W[UÿU[ÿABCBCErÿgdY[nÿgL[\`T`otÿ@ABCBC@CEn
  @ABCBC@CE ÿGHIJKLÿUSÿQ__`YTY[b`ÿd]ÿNYbs`hÿQrÿQddU\\ÿU[ÿd`sYhSÿUSÿ{YT`[ÿ|TU}[`ÿgQddU\\aÿNYbs`hn
                gL[\`T`otÿ@ABCBC@CEn
  @ABCBC@CE mÿzT`eOU\WU[ÿR`\\`Tÿd]ÿ{YT`[ÿ|TU}[`ÿT`Z`c\W[XÿYÿ_T`eVU\WU[ÿbU[S`T`[b`ÿcZdVW\\`oÿ\U
                pZoX`ÿkQXUc\W[UrÿOQkÿzT`eOU\WU[ÿN`c_U[c`ÿk`YohW[`ÿlBDBC@CEÿgQddU\\aÿNYbs`hn
                gL[\`T`otÿ@ABCBC@CEn
  @ABD@BC@CE E@ÿRLIILNÿ|NJLMÿÿÿÿÿÿd]ÿpqqRÿRYdcaÿJ[brrÿgQ\\YbsV`[\ctÿuÿE
                LvsWdW\ÿQngUTU}W\aÿkYwWonÿgL[\`T`otÿ@ABD@BC@CEn
  @ABD@BC@CE EEÿRLIILNÿ|NJLMÿÿÿÿÿÿÿ¡¢ÿd]ÿpqqRÿRYdcaÿJ[brr
                gUTU}W\aÿkYwWonÿgL[\`T`otÿ@ABD@BC@CEn
  @lB@DBC@CE ECÿzT`eOU\WU[ÿN`c_U[c`ÿ\UÿmÿzT`eOU\WU[ÿR`\\`Tÿd]ÿ{YT`[ÿ|TU}[`ÿT`Z`c\W[XÿYÿ_T`eVU\WU[
                bU[S`T`[b`ÿcZdVW\\`oÿ\UÿpZoX`ÿkQXUc\W[Uÿ£ÿ¤¥ÿÿ¦£¥ÿ§¨rÿgUTU}W\a
                kYwWonÿgL[\`T`otÿ@lB@DBC@CEn

                                                      ©ª«¬­ÿ®4¯°7<4ÿ«4±34¯
11!"!#$%1$&!1'()*5+4,54-./4,3/05045                                      31-
01213435                                     671869ÿ816-3
                       Case MDL No. 2913 Document     8ÿÿÿFiled
                                                               ÿ6ÿÿ Page 3 of 103
                                                                        05/04/21
                                                          12345367894ÿ;<6<8=7
                                                     >?@>A@B>BCÿBCEABECA
                                  FGHI; MN>>>B HO8<47ÿH9P<L >>>AQB>CR>>>CS
                                  J9K84L
                                  T<5628=7894L UVWXYZ ^<326_
                                               [Y\V]Z H287<283L ce
                                                                         `EBCRWaR>>AbSRcdUR
                                  f8OO3gO< B             H957L           >hB>
                                  F3K<5L




11!"!#$%1$&!1'()*5+4,54-./4,3/05045                                  -1-
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                              INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          4 of2103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF TIOGA


           KAREN BROWNE, INDIVIDUALLY AND                             :
           ON BEHALF OF E.B., A MINOR,
                                                                      :
                                                  Plaintiffs,             COMPLAINT
                                                                      :
                      vs.
                                                                      : Index No.
           JUUL LABS, INC.,
           ALTRIA GROUP DISTRIBUTION COMPANY,                         :
           PHILIP MORRIS USA, INC.
           and ELECTRONIC CIGARETTES, INC.,

                                                  Defendants.         :



                 Plaintiff Karen Browne, individually and on behalf of E.B., a minor, by and through her

          undersigned attorneys brings this complaint against Defendants JUUL Labs, Inc., Altria Group

          Distribution Company, Philip Morris USA, Inc. and Electronic Cigarettes, Inc. and allege as

          follows:

                                                  INTRODUCTION

                 1.         This product’s liability action arises out of Defendants’ design, manufacturing,

          distribution, and sale of JUUL e-cigarettes and JUUL pods (“JUUL e-cigarettes”), which contain

          three times more nicotine than is necessary to satisfy the nicotine cravings of an adult smoker and

          deliver these extreme doses of nicotine in an aerosolized vapor that is very intentionally designed

          to smell and taste like candy.

                 2.         Though purportedly designed for adult smokers and specifically not intended for

          anyone under the age of 26, Defendants’ marketing and sale of JUUL e-cigarettes focused almost

          exclusively on youth-heavy social media platforms and, in using imagery that appealed to children,



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   1

                                                       1 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          5 of3103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




          became wildly pervasive in middle schools and high schools across the country.

                 3.       E.B. is a victim of Defendants’ orchestrated efforts to addict a new generation of

          teenagers to nicotine. Although she is only 14 years old, E.B. has already developed significant

          health complications and a severe nicotine addiction through use of the JUUL, an electronic nicotine

          delivery system (ENDS) or e- cigarette. Extreme addiction, particularly in her vulnerable,

          developing brain, has resulted in a permanent brain injury. E.B.’s nicotine addiction is so severe, in

          fact, that she has undergone multiple rounds of addiction therapy, including in-facility

          rehabilitation. Her addiction has put her at risk for a lifetime of perpetual health problems, to say

          nothing of the economic, mental, and emotional costs of nicotine addiction.

                 4.       Defendants’ wrongful conduct in marketing, promoting, manufacturing, designing,

          and selling JUUL substantially contributed to E.B.’s life-altering injuries.

                                                       PARTIES

                 Plaintiff

                   5.        At all times relevant to this action, plaintiffs Karen Brown and E.B., a minor,

           were and are residents of Tioga County, having an address at 225 Weiss Road, Owego, New

           York 13827.

                 Defendant JUUL Labs, Inc.

                   6.        Upon information and belief, at all times relevant to this action, Defendant

           JUUL Labs, Inc. (“JUUL”) is a Delaware corporation, having its principal place of business in

           San Francisco, California. JUUL originally operated under the name PAX Labs, Inc. In 2017, it

           was renamed JUUL Labs, Inc. JUUL manufactures, designs, sells, markets, promotes and

           distributes JUUL e-cigarettes. JUUL ratified each and every act or omission alleged herein in

           proximately causing the injuries and damages alleged herein. Juul is a foreign business corporation



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     2

                                                       2 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          6 of4103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




           authorized to do business in the State of New York marketing and selling its products in the State

           of New York.

                 7.          JUUL Labs, Inc. may be served with process via its registered agent C T

          Corporation System at 28 Liberty Street, New York, New York 10005.

                 The Altria Defendants

                 8.         Defendant Altria Group Distribution Company (“Altria”), is incorporated in

          Virginia and has its principal place of business in Richmond, Virginia. Altria has partnered with

          JUUL Labs, Inc.

                 9.         Upon information and belief, Philip Morris USA, Inc. (Philip Morris), is a wholly-

           owned subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place

           of business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of e-

           cigarettes in the United States. Philip Morris is the largest cigarette company in the United States.

           Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling cigarette

           brand in the United States for over 40 years

                 10.        Altria and Philip Morris are referred to collectively as the Altria Defendants. In

          2018, Altria acquired 35% ownership in JUUL for $12.8 billion and access to Altria’s industry

          infrastructure.

                 11.        In 2018, Altria acquired 35% ownership in JUUL for $12.8 billion and access to

          Altria’s industry infrastructure.

                 12.        Altria Group Distribution Company may be served with process via its registered

          agent, Capitol Services, Inc., at 1218 Central Ave., Suite 100, Albany, New York 12205.

                 13.        Philip Morris USA, Inc. may be served with process via its registered agent, Capitol

          Services, Inc., at 1218 Central Ave, Suite 100, Albany, New York 12205.



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     3

                                                        3 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          7 of5103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




                 Defendant Electronic Cigarettes, Inc.

                 14.       Upon information and belief, Defendant Electronic Cigarettes, Inc. (“Electronic

          Cigarettes”) is a New York Corporation, having its principal place of business in Broome County,

          New York. Defendant Electronic Cigarettes, Inc. may be served with process at 279 Front Street,

          Binghamton, New York, 13905.

                 15.       Upon information and belief, Electronic Cigarettes is the owner of the registered

          trademark name “Vapor King.” Electronic Cigarettes operates a number of storefronts which sell a

          number of nicotine-containing products, including JUUL. One such storefront is located in Owego,

          New York. Electronic Cigarettes is a seller of JUUL products and is engaged in the sale of e-

          cigarettes in the state of New York. Electronic Cigarettes marketed and sold JUUL to children,

          knowing they were underage. Electronic Cigarettes is a specialized retailer of tobacco products and

          is well aware of the dangers associated with tobacco products, including the addictive nature of

          nicotine. In recent years, Electronic Cigarettes has become a retailer for electronic cigarettes,

          particularly JUUL products. Electronic Cigarettes did not simply put JUUL products on their

          shelves to sell to of-age customers. Rather, they actively and knowingly sold high nicotine

          containing JUUL products to underage customers with no warning of its dangerous propensities.

          Electronic Cigarettes conducted business in such a way that has led to E.B.’s injuries.

                                            JURISDICTION AND VENUE

                 16.     The Plaintiff’s claims are based solely and exclusively on state rather than federal

          law. No cause of action, right, or claim stated by the Plaintiff herein arises under the Constitution,

          laws, or treaties of the United States. Any and all alleged causes of action, rights, and/or claims

          allegedly arising under the Constitution, laws, or treaties of the United States are expressly




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     4

                                                       4 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          8 of6103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




          disclaimed and disavowed, and this paragraph is controlling over any other allegedly contrary text

          in the Plaintiff’s pleadings.

                  17.     No federal question is necessarily raised by Plaintiff’s pleadings. No federal

         question is actually disputed by Plaintiff. No necessarily raised and actually disputed federal

         question is substantial. These three reasons independently compel the conclusion that there is no

         substantial federal question jurisdiction over this case. Moreover, any alleged federal question would

         not be important “to the federal system as a whole.” Gunn v. Minton, 568 U.S. 251, 260, 264 (2013).

         And, no question allegedly invoked by Plaintiff possibly could be resolved in federal court without

         disrupting the federal-state balance approved by Congress. Any alleged federal questions are

         expressly disclaimed and disavowed, and this paragraph is controlling over any other allegedly

         contrary text in the Plaintiff’s pleadings.

                  18.     There is no complete diversity of citizenship, because the Plaintiff is a citizen of the

         same State in which one or more Defendants also is a citizen.

                  19.     This case is not a class action, and the Plaintiff expressly disavows and disclaims

         the existence of any class. This case is not a mass action, and the Plaintiff expressly disavows and

         disclaims the existence of any mass action. The Plaintiff permanently rejects, denies, and disavows

         any proposal to try the claims brought herein with the claims of other persons, if said proposal could

         possibly result in 100 or more persons’ claims being tried together. Plaintiff does not consent to such

         a joint trial. This paragraph is controlling over any other allegedly contrary statement made by

         Plaintiff.

                  20.     Plaintiff expressly disavows and disclaims any and every action, right, and/or claim

         that is against, or directed to, any of the following: the United States, any United States agency, any

         officer of the United States, any person acting under any officer of the United States, any officer of



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       5

                                                        5 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                   INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2 Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    Filed
                                                        Filed
                                                          05/04/21
                                                              04/23/21
                                                                     Page
                                                                        Page
                                                                          9 of7103
                                                                       RECEIVED of NYSCEF:
                                                                                   101     01/13/2021




         any agency of the United States, and/or any person acting under any officer of any agency of the

         United States. Nothing stated by Plaintiff constitutes an action that is against or directed to the United

         States or any agency thereof or any officer (or any person acting under that officer) of the United

         States or of any agency thereof, in an official or individual capacity, for or relating to any act under

         color of such office or on account of any right, title or authority claimed under any Act of Congress

         for the apprehension or punishment of criminals or the collection of the revenue. This paragraph’s

         unequivocal denials are controlling over any other allegedly contrary statement made by Plaintiff.

                  21.     “[T]he paramount policies embodied in the well-pleaded complaint rule” are “that

         the plaintiff is the master of the complaint, that a federal question must appear on the face of the

         complaint, and that the plaintiff may, by eschewing claims based on federal law, choose to have the

         cause heard in state court.” Caterpillar Inc. v. Williams, 482 U.S. 386, 398–99 (1987). Accordingly,

         any attempt to remove this case to federal court would be frivolous and sanctionable.

                                                     BACKGROUND

              A. Defendants’ Highly Addictive             E-Cigarettes     and    Child-Centered      Marketing
                 Campaign.

                   22.    In 2015, JUUL set out to recapture the magic of the most successful product ever

           made—the cigarette. Due to regulations and court orders preventing the major cigarette

           manufacturers from marketing to young people, youth smoking had decreased to its lowest levels

           in decades. While the public health community celebrated this decline as a victory, JUUL saw an

           opportunity. Seizing on regulatory inaction and loopholes for e-cigarettes, JUUL set out to develop

           and market a highly addictive product that could be packaged and sold to young people. Youth is

           and has always been the most sought-after market for cigarette companies because they are the

           most vulnerable to nicotine addiction and are most likely to become customers for life.



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                        6

                                                        6 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    FiledFiled
                                                          05/04/21
                                                               04/23/21
                                                                     Page
                                                                        Page
                                                                          10 of8 103
                                                                        RECEIVED of NYSCEF:
                                                                                    101     01/13/2021




                  23.    JUUL was designed perfectly for teenagers. It doesn’t look or smell like a cigarette.

           It is a sleek, high-tech youth-friendly battery-powered device that looks like a USB drive. The

           JUUL device heats a nicotine filled liquid JUUL pod, sold separately in fun flavors like mango

           and cool mint, delivering powerfully potent doses of nicotine, along with aerosol and other toxic

           chemicals into the lungs, body and brain. Unlike noxious cigarette smoke, when a JUUL user

           exhales, the smoke is undetectable. JUUL is small, easily concealable and can be used practically

           anywhere without parents or teachers knowing; just Google “JUUL in school” and find more than

           23,000 videos on how to JUUL anywhere without detection. This is part of the appeal, fostered

           and bolstered by JUUL’s viral marketing campaigns using young models to make the products

           look cool and stylish.

                  24.    Defendant designed JUUL to quickly and severely addict young people to nicotine,

           one of the most addictive chemicals in the world. By studying cigarette industry archives, JUUL

           learned how to manipulate the nicotine in its products to maximize addictiveness, particularly

           among new users and young people, and thereby increase sales. JUUL designed its products to

           have maximum inhalability, without any “throat hit” or irritation that would serve as a natural

           deterrent to new users. The sole purpose of this design element was to initiate new smokers, since

           those who already smoke cigarettes are tolerant to the throat hit sensation and associate it with

           smoking and nicotine satisfaction. At the same time, JUUL designed its device to deliver

           substantially higher concentrations of nicotine per puff than traditional cigarettes and most other

           e-cigarettes. This combination of ease of inhalation and high nicotine delivery makes JUUL both

           powerfully addictive and dangerous.

                  25.    Nicotine is particularly dangerous to young people whose brains are still

           developing through the mid-20s. Nicotine is not only addictive developing adolescent brains,



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    7

                                                      7 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                           INDEX NO. 2021-00061620
NYSCEF DOC. NO.Case
                2Case
                    3:21-cv-00468-MAD-ML
                       MDL No. 2913 Document
                                         Document
                                             816-3 1-1
                                                    FiledFiled
                                                          05/04/21
                                                               04/23/21
                                                                     Page
                                                                        Page
                                                                          11 of9 103
                                                                        RECEIVED of NYSCEF:
                                                                                    101     01/13/2021




              but it also induce seizures and it permanently alters the structure of the brain and causes

              permanent mood changes and other cognitive disorders.

                     26.     Several studies, including one recently released by the American Stroke

              Association, have shown that e-cigarettes increase the risk of stroke, heart attack and coronary

              artery disease.1 Other studies have shown that e-cigarettes containing nicotine significantly

              increase blood pressure, heart rate and arterial stiffness, and also cause vascular damage, which

              can lead to strokes and other cardiovascular injuries. These studies build on the well-established

              research that nicotine increases blood pressure.

                     27.     The United States Surgeon General has concluded that e-cigarettes, including

              JUUL, are not safe for anyone under age 26.2

                     28.     Even though e-cigarettes are unsafe for anyone under 26, JUUL heavily promoted

              its products to young people. Following the wildly successful playbook laid out in historic

              cigarette industry documents, Defendants leveraged social media and utilized other marketing

              and promotion tactics, long outlawed for cigarette companies, to capture the highly-lucrative

              youth market. JUUL preyed on youth using medium and themes that exploit teenagers’

              vulnerabilities to create and sustain nicotine addiction, all for financial gain, and without giving

              kids any warnings about the serious risks of addiction, stroke, and other permanent injuries.

                     29.     At the time E.B. used JUUL, none of JUUL’s advertising, marketing, promotion,

              packaging or website disclosed any of the health effects and risks that JUUL knew or should have




          1
            E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries (Jan. 30, 2019) American Stroke
          Association News Release, Abstract 9, Session A2, https://newsroom.heart.org/news/e-cigarettes-linked-to-higher-
          risk-of-stroke-heart-attack- diseased-arteries (as of July 5, 2019).
          2
            U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on Smoking and Health,
          Know The Risks: E-cigarettes and Young People (2019) https://e- cigarettes.surgeongeneral.gov/ (as of July 5th,
          2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                     8

                                                             8 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         12 of
                                                                            10103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




              known would occur from use of its products. These risks include severe nicotine addiction,

              significant increases in blood pressure, vascular damage, increased risk of stroke, heart attacks

              and other cardiovascular injuries, permanent brain changes, mood disorders, heightened risk of

              cancer, and other harms. JUUL never disclosed that it its products were unsafe for anyone under

              age 26. Instead, the imaging, advertising, promotion, packaging and overall marketing represented

              the product as safe, fun, and not harmful. As one of the JUUL founders has said: “We don’t think

              a lot about addiction here because we’re not trying to design a cessation product at all...anything

              about health is not on our mind”.3 JUUL’s design, manufacturing, marketing and distribution of

              this product has proven this statement to be true.

                     30.     Since 2015 when JUUL hit the market, JUUL has become pervasive in schools

              across the country and adolescent use is rampant. JUUL not only dominates the multi-billion-

              dollar e-cigarette market, it has expanded the size of that market significantly—mostly via young

              non-smokers. The tobacco company Defendant Altria (formerly known as Philip Morris, also a

              Defendant) acquired a 35% stake in JUUL for $12.8 billion, giving Defendant Altria access to the

              new generation of customers JUUL has groomed.

                     31.     JUUL has created an epidemic. According to Alex Azar, the Secretary of the U.S.

              Department of Health and Human Services, “We have never seen use of any substance by

              America’s young people rise as rapidly as e-cigarette use is rising.”4 JUUL’s conduct has led to a

              surge in teen e-cigarette use, creating the “largest ever recorded [increase in substance abuse] in




          3
            Tiku, Startup behind the Lambo of vaporizers just launched an intelligent e-cigarette: Surprise, it's a rectangle, The
          Verge (April 21, 2015) www.theverge.com/ 2015/4/21/8458629/pax-labs-e- cigarette-juul (as of July 5, 2019).
          4
            Surgeon General releases advisory on E-cigarette epidemic among youth, U.S. Department of Health & Human
          Services (Dec 18, 2018) www.hhs.gov/about/news/2018/12/18/surgeon- general-releases-advisory-e-cigarette-
          epidemic-among-youth.html (as of July 5, 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                       9

                                                               9 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                            INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         13 of
                                                                            11103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




              the past 43 years for any adolescent substance use outcome in the U.S.”5 In a mere two years,

              Defendant undid more than a decade of progress in reducing teen smoking, thereby increasing

              nicotine use among teenagers to levels not seen since the early 2000s. Plaintiff was both a target

              and a victim of JUUL’s conduct.

                    32.     As a result of Defendant’s conduct, Plaintiff has suffered life-altering personal

              injuries and seeks all appropriate remedies and relief.

                B. E.B., A Minor.

                    33.     Plaintiff E.B., a resident of Owego, Tioga County, New York, was just 12 years old

          when she first tried a JUUL e-cigarette. When she first began “JUULing”, she was not aware of the

          dangers associated with the use of nicotine or the extent and severity of addiction and other physical

          injuries that use would cause.

                    34.     Upon information and belief, E.B., now 14 years old, first tried a JUUL when it was

          offered to her from friends at her middle school, where JUULing was rampant. She thereafter began

          using JUUL vaping products purchased from a variety of local stores, including Electronic

          Cigarettes’ Owego Vapor King.

                    35.     Prior to using a JUUL, none of the advertisements or in-store promotions Plaintiff

          saw nor would have seen disclosed the nature or addiction risks of JUUL’s products, nor that JUUL

          was engineered to deliver nicotine to the bloodstream more rapidly and in greater quantities than a

          cigarette. Nor did they indicate that the JUUL was an age-restricted product and not safe for anyone

          under the age of 26.

                    36.     Upon information and belief, now, at 14-years-old, E.B. faces a lifetime of



          5
           Boyles, Surgeon General Calls for New E-Cig Restrictions: ‘I am officially declaring e- cigarette use among youth
          an epidemic (Dec 28, 2018) www.medpagetoday.com/ primarycare/smoking/77000 (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                 10

                                                            10 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                       INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         14 of
                                                                            12103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          debilitating addiction. E.B. still struggles with this nicotine addiction and will continue to struggle

          with this addiction for the rest of her life. E.B.’s nicotine addiction from JUUL permanently injured

          and altered her developing brain. In addition to her severe nicotine addiction and brain injury, E.B.

          has suffered a variety of lung and breathing issues and suffered harm through exposure to significant

          toxic substances, which may cause or contribute to causing disease and future health problems.

                    37.     Defendants’ conduct harmed E.B. physically, emotionally, and financially.

                                                FACTUAL ALLEGATIONS

          A.        JUUL Sought to Re-create the “Magic” of the Cigarette, the “Most Successful
                    Consumer Product of All Time”, using the Cigarette Industry’s Playbook.

                    38.     JUUL’s founder James Monsees has described the cigarette as “the most successful

          consumer product of all time…an amazing product.”6 Because of “some problems” inherent in the

          cigarette, JUUL’s founders set out to “deliver[] solutions that refresh the magic and luxury of the

          tobacco category.”7

                     39.    Monsees saw “a huge opportunity for products that speak directly to those

              consumers who aren’t perfectly aligned with traditional tobacco products.”8 With a focus on

              recreating the “ritual and elegance that smoking once exemplified,”9 Monsees and Adam Bowen

              set out to “meet the needs of people who want to enjoy tobacco but don’t self-identify with — or

              don’t necessarily want to be associated with — cigarettes.”10



          6
            Chaykowski, Billionaires-to-be: Cigarette breakers - James Monsees and Adam Bowen have cornered the US e-
          cigarette market with Juul. Up next: The world, FORBES Magazine (Sep 27, 2018),
          www.forbesindia.com/article/leaderboard/billionairestobe-cigarette-breakers/51425/1 (as of July 5, 2019).
          7
            Mings, Ploom model Two Slays Smoking with Slick Design and Heated Tobacco Pods, Solid Smack (Apr 23, 2014),
          www.solidsmack.com/ design/ploom-modeltwo-slick-design-tobacco-
          pods/ (as of July 5, 2019).
          8
            Id.
          9
            James Monsees – Co-founder and CEO of Ploom, IDEAMENSCH (Apr 11, 2014), https://ideamensch.com/james-
          monsees/ (as of July 5, 2019).
          10
             Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                            11

                                                         11 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                         INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         15 of
                                                                            13103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                   40.      JUUL used the cigarette industry’s prior practices as a playbook. Monsees has

           publicly admitted that JUUL built its e-cigarette business by first consulting cigarette industry

           documents, including board meeting minutes, made public under the Master Settlement

           Agreement that had been reached between the cigarette industry, governmental officials, and

           injured smokers. “[Industry documents] became a very intriguing space for us to investigate

           because we had so much information that you wouldn’t normally be able to get in most industries.

           And we were able to catch up, right, to a huge, huge industry in no time. And then we started

           building prototypes.”11

                   41.      JUUL researched how cigarette companies had chemically manipulated nicotine

           content to maximize delivery: “We started looking at patent literature. We are pretty fluent in

           ‘Patentese.’ And we were able to deduce what had happened historically in the tobacco industry.”

           Among the documents JUUL would have found were those documenting how to manipulate

           nicotine pH to maximize the delivery of nicotine in a youth-friendly vapor that delivers minimal

           “throat hit”—a combination that creates unprecedented risks of nicotine abuse and addiction, as

           detailed further below.12

                   42.      JUUL also engaged former cigarette industry researchers to consult on the design

           of their product. JUUL’s founder James Monsees noted in Wired magazine that “people who

           understood the science and were listed on previous patents from tobacco companies aren’t at those

           companies anymore. If you go to Altria’s R&D facility, it’s empty.” The Wired article stated that

           “some of those people are now on Pax’s team of advisers, helping develop Juul.”13


          11
             Montoya, Pax Labs: Origins With James Monsees, Social Underground,
          https://socialunderground.com/2015/01/pax-ploom-origins-future-james-monsees/ (as of July 5, 2019).
          12
             Id.
          13
             Pierce, This Might Just Be The First Great E-Cig, WIRED, (Apr 21, 2015), www.wired.com/2015/04/pax-juul-ecig/
          (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                              12

                                                           12 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         16 of
                                                                            14103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                    43.     JUUL also used cigarette industry advertisements—which were created to lure

           nonsmoking youth—as a blueprint for JUUL’s advertising campaigns. In a 2018 interview,

           “Monsees indicated that the design of JUUL’s advertising had been informed by traditional

           tobacco advertisements and that [the Stanford Research into Impact of Tobacco Advertising] had

           been quite useful to them.”14

                    44.     JUUL achieved its vision. Since its launch in 2015, JUUL has become the dominant

           e-cigarette manufacturer in the United States. Its revenues grew by 700% in 2017. According to a

           recent Wells-Fargo report, JUUL owns three-quarters of the e-cigarette market.15

               B. JUUL is a Sleek, Easy to Conceal Nicotine Delivery Device with Kid-Friendly Flavors.

                   45.      The JUUL e-cigarette looks sleek and high-tech. JUUL looks like a USB flash drive,

          and it actually charges in a computer’s USB drive. It is about the size and shape of a pack of chewing

          gum; it is small enough to fit in a closed hand. JUUL is easy to conceal from parents and teachers.

          The odor emitted from JUUL is a reduced aerosol without much scent – unlike the distinct smell of

          conventional cigarettes.

                    46.     The thin, rectangular JUUL e-cigarette device consists of an aluminum shell, a

           battery, a magnet (for the USB-charger), a circuit board, an LED light, and a pressure sensor. Each

           JUULpod is a plastic enclosure containing 0.7 milliliters of JUUL’s patented nicotine liquid and a

           coil heater. When a sensor in the JUUL e-cigarette detects the movement of air caused by suction

           on the JUULpod, the battery in the JUUL device activates the heating element, which in turn

           converts the nicotine solution in the JUULpod into a vapor consisting principally of nicotine,


          14
             Jackler et al., JUUL Advertising Over its First Three Years on the Market, Stanford Research into the Impact of
          Tobacco Advertising, Stanford University School of Medicine (Jan 31, 2019),
          http://tobacco.stanford.edu/tobacco_main/ publications/JUUL_Marketing_Stanford.pdf (as of July 5, 2019).
          15
             Durbin et al., Letter from United States Senators to Kevin Burns CEO JUUL Labs Inc. (Apr 8, 2019),
          www.durbin.senate.gov/imo/media/doc/ FINAL%20JUUL%20Letter%204.8.19.pdf (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                       13

                                                             13 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                   INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         17 of
                                                                            15103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           benzoic acid, glycerin, and propylene glycol. A light embedded in the JUUL device serves as a

           battery level indicator and lights up in a “party mode” display of rainbow of colors when the device

           is waved around.




                   47.     JUUL manufactures and distributes its nicotine formulation as JUULpods, which

           contain JUUL’s nicotine liquid. JUUL exclusively sells its pods in four-packs, in a variety of

           flavors, many of which have no combustible cigarette analog, including mango, “cool” cucumber,

           fruit medley, “cool” mint, and crème brûlèe. According to a recent survey of more than 1,000 12

           to 17-year-olds, 6.5% admitted to using a JUUL e-cigarette. Of those, 86% of users most recently

           used fruit medley, mango, cool mint, or crème brûlèe.16




          16
            Willett, JUUL: Recognition, use and perceptions (Apr 26, 2018),
          www.publichealthlawcenter.org/sites/default/files/JUUL-Webinar-Slides-Apr262018.pdf
          (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   14

                                                          14 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         18 of
                                                                            16103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                    48.     The physical design of the JUUL device (including its circuit board) and JUULpod

           determines the amount of aerosolized nicotine the JUUL emits. By altering the temperature,

           maximum puff duration, or airflow, among other things, Defendant can finely tune the amount of

           nicotine vapor the JUUL delivers.17

               C. E-Cigarettes Containing Nicotine are Addictive, Increase the Risk for Strokes, and are
                  Unsafe for Anyone Under Age 26.

                    49.     All leading health authorities support the three major conclusions of a 1988 report

           by the Surgeon General of the United States regarding nicotine and tobacco:

                    a.      Cigarettes and other forms of tobacco are addictive;

                    b.      Nicotine is the drug in tobacco that causes addiction;

                    c.       The physiological and behavioral processes that determine tobacco addiction are

                             similar to those that determine heroin and cocaine addiction.

                    50.     Nicotine fosters addiction through the brain’s “reward” pathway. A stimulant and

           a relaxant, nicotine affects the central nervous system; increases in blood pressure, pulse, and

           metabolic rate; constricts blood vessels of the heart and skin, and causes muscle relaxation. When

           nicotine is inhaled it enters the bloodstream through membranes in the mouth and upper respiratory

           tract and through the lungs. Once nicotine in the bloodstream reaches the brain, it binds to


          17
            Talih et al., Characteristics and toxicant emissions of JUUL electronic cigarette (Feb 11, 2019) Tob Control.
          054616 www.ncbi.nlm.nih.gov/pubmed/30745326/ (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                    15

                                                             15 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                          INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         19 of
                                                                            17103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           receptors, triggering a series of physiologic effects in the user that are perceived as a “buzz” that

           includes pleasure, happiness, arousal, and relaxation of stress and anxiety. These effects are caused

           by the release of dopamine, acetylcholine, epinephrine, norepinephrine, vasopressin, serotonin,

           and beta endorphin. With regular nicotine use, however, these feelings diminish and the user must

           consume increasing amounts of nicotine to achieve the same pleasurable effects.18

                   51.      The neurological changes caused by nicotine create addiction. Repeated exposure

           to nicotine causes neurons in the brain to adapt to the action of the drug and return brain function

           to normal. This process, called neuroadaptation, leads to the development of tolerance in which a

           given level of nicotine begins to have less of an effect on the user.19

                   52.      Once a brain is addicted to nicotine, the absence of nicotine causes compulsive

           drug-seeking behavior, which, if not satisfied, results in withdrawal symptoms including anxiety,

           tension, depression, irritability, difficulty in concentrating, disorientation, increased eating,

           restlessness, headaches, sweating, insomnia, heart palpitations and tremors – and intense cravings

           for nicotine. Though smokers commonly report pleasure and reduced anger, tension, depression

           and stress after smoking a cigarette, many of these effects are actually due to the relief of

           unpleasant withdrawal symptoms that occur when a person stops smoking and deprives the brain

           and body of nicotine. Studies have found that most smokers do not like smoking most of the time

           but do so to avoid withdrawal symptoms.20



          18
             Neal L. Benowitz, Pharmacology of Nicotine: Addiction, Smoking-Induced Disease, and Therapeutics (Sep 27,
          2009) Annu Rev Pharmacol Toxicol 49: 57–71 www.ncbi.nlm.nih.gov/pmc/articles/PMC2946180/ (as of July 5th,
          2019).
          19
             Id.
          20
             Rigotti, Strategies to help a smoker who is struggling to quit (Oct 17, 2012) JAMA 308 (15): 1573–1580,
          www.ncbi.nlm.nih.gov/pmc/articles/PMC4562427/ (as of July 5, 2019); Paolini & De Biasi, Mechanistic insights into
          nicotine withdrawal (Oct. 15, 2011) Biochem Pharmacol 82(8): 996–1007,
          www.ncbi.nlm.nih.gov/pmc/articles/PMC3312005/ (as of July 5, 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                16

                                                           16 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                          INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         20 of
                                                                            18103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                   53.      Nicotine causes permanent brain changes. The effects of nicotine exposure on the

           brain of youth and young adults include addiction, priming for use of other addictive substances,

           reduced impulse control, deficits in attention and cognition, and mood disorders.21

                   54.      Nicotine     is    also    associated     with     cardiovascular,      reproductive,      and

           immunosuppressive problems, and is also a carcinogen.22 Nicotine adversely affects the heart,

           eyes, reproductive system, lung, and kidneys. It is well-established that nicotine increases blood

           pressure. Exposure to nicotine from sources such as nicotine gum still produces an increased risk

           of Coronary Vascular Disease by producing acute myocardial ischemia, as well as an increased

           risk of peripheral arterial disorders. Aside from its use as a stimulant, the only other known use of

           nicotine is as an insecticide.23

                   55.      Several studies have shown that e-cigarettes increase the risk of strokes and heart

           attacks.24

                   56.      Research has also demonstrated that e-cigarettes significantly increase blood




          21
             Yuan et al., Nicotine and the adolescent brain (May 27, 2015) The Journal of Physiology 593(Pt 16): 3397–
          3412, www.ncbi.nlm.nih.gov/pmc/articles/PMC4560573/ (as of July 5, 2019);
          U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on Smoking and Health, Know
          The Risks: E-cigarettes and Young People (2019) https://e- cigarettes.surgeongeneral.gov/ (as of July 5th, 2019).
          22
             Mishra et al., Harmful Effects of Nicotine (2015) Indian J. Med. Paediatr. Oncol., 36(1): 24– 31 (Jan- Mar
          2015), www.ncbi.nlm.nih.gov/pmc/articles/PMC4363846/ (as of July 5, 2019).
          https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4363846/.
          23
             Id.
          24
             E-cigarettes linked to higher risk of stroke, heart attack, diseased arteries (Jan 30, 2019) American Stroke
          Association News Release, Abstract 9, Session A2, https://newsroom.heart.org/news/e-cigarettes-linked-to-higher-
          risk-of-stroke-heart-attack- diseased-arteries (as of July 5, 2019); Vindhyal et al., Impact on cardiovascular
          outcomes among e‐ cigarette users: a review from National Health Interview Surveys (Mar 2019) Journal of the
          American College of Cardiology, Vol. 73, Iss. 9, Suppl. 2, www.onlinejacc.org/content/73/9_Supplement_2/11(as of
          July 5, 2019); Ndunda & Muutu, Electronic cigarette use is associated with a higher risk of stroke (Jan 30, 2019)
          International Stroke Conference 2019 Oral Abstracts. Community/risk factors, Vol. 50, Suppl. 1, Abst. 9,
          www.ahajournals.org/doi/10.1161/str.50.suppl_1.9 (as of July 5, 2019); Bhatta & Glantz, Electronic Cigarette Use
          and Myocardial Infarction Among Adults in the US Population Assessment of Tobacco and Health (Jun 18, 2019)
          Journal of the American Heart Association, Vol. 8, Iss. 12, www.ahajournals.org/doi/10.1161/JAHA.119.012317 (as
          of July 5 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                17

                                                           17 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                            INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         21 of
                                                                            19103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           pressure and arterial stiffness, which increases the risk for strokes and heart attacks.25

                   57.      Further, scientists have found that e-cigarettes also cause oxidative stress, which

           leads to vascular disease and damage, known risk factors for strokes.26

                   58.      With respect to JUUL in particular, a recent study found that “the concentrations of

           nicotine and some flavor chemicals (e.g. ethyl maltol) are high enough to be cytotoxic in acute in

           vitro assays”.27

                   59.      Nicotine affects neurological development in adolescents, and exposure to nicotine

           during adolescence produces an increased vulnerability to nicotine addiction.28 Adolescent

           nicotine addiction causes “substantial neural remodeling” including those parts of the brain

           governed by dopamine or acetylcholine, which play central roles in reward functioning and

           cognitive function, including executive function mediated by the prefrontal cortex. A “clear-cut

           relationship” between adolescent smokers and diminished neural responses has been observed

           such that addicts exhibit diminished sensitivity to non-drug rewards (e.g., financial rewards). This

           relationship becomes even more severe in adolescents who smoke more than 5 cigarettes a day.

           In sum, “the use of extremely rewarding drugs, such as nicotine, may decrease the pleasure




          25
             Vlachopoulos et al., Electronic cigarette smoking increases aortic stiffness and blood pressure in young smokers
          (Sep 10, 2017) J. Am. Col.l Cardiol. 67:2802–2803, www.sciencedaily.com/releases/2017/09/170910232512.htm
          (as of July 5, 2019)
          www.juul.com/learn/pods (as of July 5, 2019).
          26
             Thompson, Vaping May Hurt the Lining of Your Blood Vessels (May 28, 2019) WebMD HealthDay Reporter
          www.webmd.com/mental-health/addiction/news/20190528/vaping-may- hurt-the-lining-of-your-blood-vessels#1
          (as of July 5th, 2019). JUUL e-cigarettes and JUULpods deliver dangerous toxins and carcinogens to users. The
          ingredients in JUULpods include glycerol, propylene glycol, nicotine, benzoic acid, and flavoring chemicals.
          27
             Omaiye et al., High-Nicotine Electronic Cigarette Products: Toxicity of JUUL Fluids and Aerosols Correlates
          Strongly with Nicotine and Some Flavor Chemical Concentrations (Apr 17, 2019) Chem Res Toxicol 17;32(6):1058-
          1069 www.ncbi.nlm.nih.gov/pubmed/30896936 (as of July 5, 2019).
          28
             Arain et al., Maturation Of The Adolescent Brain (Apr 25, 2013), Neuropsychiatric Disease and Treatment, 9:449–
          461 http://doi.org/10.2147/NDT.S39776 (as of July 5, 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                  18

                                                            18 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         22 of
                                                                            20103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           obtained from non-drug rewards.”29 These changes occur in “early phases of smoking.”30

                    60.     Other brain changes from nicotine include increased sensitivity to other drugs and

           heightened impulsivity.31 “Brain imaging on adolescents suggest that those who begin smoking

           regularly at a young age have markedly reduced activity in the prefrontal cortex and perform less

           well on tasks related to memory and attention compared to people who don’t smoke.”32

                    61.     Public health authorities have concluded that e-cigarettes are unsafe for anyone

           under age 26.33

               D. JUUL Designed its E-Cigarettes to Make them Easy for Young People to Inhale and
                  to Deliver Substantially Higher Doses of Nicotine than Cigarettes.

                    62.     According to the National Institutes of Health, the “amount and speed of nicotine

           delivery . . . plays a critical role in the potential for abuse of tobacco products.”34 The cigarette

           industry has long known that “nicotine is the addicting agent in cigarettes”35 and that “nicotine

           satisfaction is the dominant desire” of nicotine addicts.36

                    63.     For this reason, cigarette companies spent decades manipulating nicotine in order

           to foster and maintain addiction in their customers. For example, R.J. Reynolds Tobacco Company


          29
             Id.
          30
             Id.
          31
             University of Warwick, “Different brain areas linked to smoking and drinking” (Jan 8, 2019) ScienceDaily,
          www.sciencedaily.com/releases/2019/01/190108095119.htm (as of July 5, 2019).
          32
             Brodwin, An e-cigarette with twice the nicotine of comparable devices is taking over high schools - and scientists
          are sounding the alarm (Apr 30, 2018) Business Insider, www.businessinsider.com/juul-e-cig-vaping-health-effects-
          2018-3 (as of July 5, 2019).
          33
             U.S Surgeon General and the U.S. Centers for Disease Control and Prevention, Office on Smoking and Health,
          Know The Risks: E-cigarettes and Young People (2019) https://e- cigarettes.surgeongeneral.gov/ (as of July 5th,
          2019).
          34
             How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking- Attributable Disease: A
          Report of the Surgeon General, Chapter 4, Nicotine Addiction: Past and Present (2010),
          www.ncbi.nlm.nih.gov/books/NBK53017/ (as of July 5th, 2019).
          35
             Brown & Williamson official A.J. Mellman, (1983) Tobacco Industry Quotes on Nicotine Addiction,
          www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes%20on%20Nicotine%20Addiction.pdf (as of July 5,
          2019).
          36
             Id., R.J. Reynolds Tobacco Co. marketing memo, 1972.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                    19

                                                             19 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                           INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         23 of
                                                                            21103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           (“RJR”) developed and patented nicotine salt additives such as nicotine benzoate to increase

           nicotine delivery in cigarette smoke. As detailed in an RJR memorandum titled “Cigarette concept

           to assure RJR a larger segment of the youth market,” manipulating the pH of nicotine was expected

           to give cigarettes an “additional nicotine ‘kick’.”37 This kick was attributed to increased nicotine

           absorption associated with lower pH.38

                   64.      JUUL knowingly used the RJR research and conclusions to produce a similar

           nicotine kick, and thereby promoting increased use and sales of JUUL e-cigarettes. In U.S. patent

           No. 9,215,895 (“the ‘895 patent”), assigned to “Pax Labs, Inc.” and listing JUUL executive Adam

           Bowen as an inventor, JUUL describes a process for combining benzoic acids with nicotine to

           produce nicotine salts, a formulation that mimics the nicotine salt additive developed by RJR

           decades earlier.

                   65.      In a 2015 interview, Ari Atkins, a JUUL research & development engineer and one

           of the inventors of the JUUL device said this about the role of acids: “In the tobacco plant, there

           are these organic acids that naturally occur. And they help stabilize the nicotine in such a way that

           makes it …” He pauses. “I’ve got to choose the words carefully here: Appropriate for inhalation.”39

                   66.      JUUL’s manipulation of nicotine pH directly affects the palatability of nicotine

           inhalation by reducing the “throat hit” users experience when vaping. Benzoic acid reduces the

           pH of solutions of nicotine, an alkali with a pH of 8.0 in its unadulterated, freebase form. This

           reduction in pH converts naturally-occurring unprotonated nicotine, which causes irritation in the



          37
             Id., 1973 R.J. Reynolds Tobacco Co. memo titled, “Cigarette concept to assure RJR a larger segment of the youth
          market.”
          38
             Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine Psychopharmacology (Oct.
          13, 2010), Handb Exp Pharmacol 192:29–60, www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/ (as of July 5, 2019).
          39
             Pierce, This Might Just Be The First Great E-Cig (Apr 21, 2015) WIRED,
          www.wired.com/2015/04/pax-juul-ecig/ (as of July 5, 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                 20

                                                            20 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         24 of
                                                                            22103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           throat and respiratory tract, to protonated nicotine, which is not be absorbed in the throat or upper

           respiratory tract and, therefore, does not irritate the throat. A recent study found that JUUL’s e-

           liquid had a pH of under 6.0, suggesting that the JUUL contains almost no freebase (i.e., non-salt

           form) nicotine.40

                    67.     The vapor from JUUL’s e-liquid contains about the same ratio of free-base

           nicotine—and hence causes the same amount of irritation—as a nearly nicotine-free 3 mg/mL e-

           liquid.41

                    68.     The same chart further shows that the Duell Study authors found that the low

           freebase fraction in its aerosols suggested a “decrease in the perceived harshness of the aerosol to

           the user and thus a greater abuse liability.”42

                    69.     The authors noted that “tobacco company documents suggest that products [like

           JUUL] with high nicotine levels but a low [percentage of freebase nicotine] will yield vape

           aerosols of much reduced harshness as compared to products with even only moderate nicotine

           levels” but high percentages of freebase nicotine.43

                    70.     JUUL’s creation of a product with low levels of harshness and minimal throat “hit”

           is consistent with the goal of producing a product for young non-smokers. The non- irritating vapor

           product is easier for non-smokers to consume without negative side effects like coughing or

           irritation. The design also shows that JUUL’s intention was to recruit nonsmokers, not existing

           smoker, because smokers are already tolerant of the throat hit and have even been habituated into


          40
             Lauterbach, One More Time Unprotonated Nicotine in E-Cigarette Aerosols: Is It Really There? (2018)
          www.coresta.org/sites/default/files/abstracts/2018_TSRC83_Lauterbach.pdf (as of July 5, 2019); Other studies have
          confirmed the low ratio of freebase nicotine in JUUL products. See Duell et al., Free-Base Nicotine Determination in
          Electronic Cigarette Liquids by 1H NMR Spectroscopy (Jun 18, 2018) 31 Chem. Res. Toxicol. 431-434,
          www.ncbi.nlm.nih.gov/pmc/articles/PMC6008736/ (as of July 5, 2019).
          41
             Id., Duell Study, Fig. 3.
          42
             Id. at 431-434.
          43
             Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                   21

                                                             21 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         25 of
                                                                            23103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           associating the “throat hit” with getting their nicotine fix. Minimizing the throat “hit” of JUUL e-

           cigarettes is therefore unnecessary to providing an alternative for adult smokers, but is crucial to

           luring a new generation of users.

                    71.     The Duell study concluded that JUUL’s use of nicotine salts “may well contribute

           to the current use prevalence of JUUL products among youth.”44

                    72.     JUUL’s lack of throat hit increases the risk of using the product, because it masks

           the amount of nicotine being delivered, by eliminating the throat sensory feedback normally

           associated with a large dose of nicotine. The “throat hit” is part of the body’s alert system, letting

           a person know she is inhaling something harmful. Eventually, the irritation to the throat will cause

           even the most compulsive addict to wait before the next inhalation. Reducing or removing this

           feedback impairs the user’s ability to ascertain that she is consuming a toxin. As a result, the

           cravings for nicotine can be satisfied nonstop, fostering addiction or aggravating an existing

           addiction, and repeatedly exposing the user to the health risks associated with the product, such as

           significantly increased blood pressure.

                    73.     JUUL sells products that contain relatively low amounts of throat-irritating freebase

           nicotine, yet contain and deliver far higher concentrations of nicotine than cigarettes or other

           electronic nicotine delivery systems (“ENDS”) containing freebase nicotine.

                    74.     Blood plasma studies in the ‘895 patent45 show that vaping nicotine benzoate

           increases nicotine delivery compared to cigarettes or vaporized solutions of freebase nicotine. In

           fact, nicotine uptake was up to four times higher for nicotine salt formulations than traditional

           cigarettes (approximately 4 ng/mL/min compared to approximately 1 ng/mL/min). JUUL’s data


          44
             Id., Duell Study (citing Willett, et al., Recognition, use and perceptions of JUUL among youth and young adults,
          Tobacco, Tob Control. 2019 Jan;28(1):115-116.)
          45
             See U.S. Patent No. 9, 215, 895.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                    22

                                                             22 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                    INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         26 of
                                                                            24103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           also indicates that nicotine salt solutions produce a higher heart rate in a shorter amount of time (a

           50 beats/minute increase within 2 minutes for nicotine salt, versus a 40 beats/minute increase in

           2.5 minutes for a Pall Mall cigarette). Nicotine salts also cause a faster and more significant rise

           in heart rate than placebo or vaporized freebase nicotine.

                       75.       The following figure from the ’895 patent shows that a 4% solution of benzoic acid

           and nicotine salt, which is the formula used in JUULpods, causes a peak nicotine-blood

           concentration (“Cmax”) of approximately of approximately 15 ng/mL, compared to a Cmax of 11

           ng/mL for a Pall Mall cigarette. (To make the figure more readable, JUUL’s 4% nicotine benzoate

           data is highlighted in red, and the Pall Mall data is highlighted in blue.)




                       76.       JUUL’s ‘895 patent shows that a 4% solution of benzoic acid nicotine salt causes a

           peak nicotine-blood concentration (“Cmax”) of approximately 15 ng/mL, compared to a Cmax of

           11 ng/mL for a Pall Mall cigarette.46



          46
               ’895 Patent, at col. 26, ll. 33-50.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                        23

                                                            23 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         27 of
                                                                            25103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                    77.      As high as the reported nicotine dose reported for JUULpods is, the actual dose is

           likely higher. Though the strongest benzoic acid concentration mentioned in the ‘895 patent is 4%

           (i.e., 40 mg/mL of benzoic acid), one study tested four flavors of JUULpods and found a 4.5%

           benzoic acid (44.8 ± 0.6) solution.47 That study found that JUULpods contained a concentration

           of 6.2% nicotine salt (about 60 mg/mL), rather than the 5% nicotine (about 50 mg/mL) advertised.

           JUULpods containing an absolute nicotine concentration 1.2% higher than the stated 5% on the

           label (a relative increase of over 20%) coupled with more benzoic acid than listed in the ‘895

           patent produce higher nicotine absorption than expected for the advertised formulation.

                    78.      Other studies have reported even higher actual concentrations of nicotine in

           JUULpods. Some experts estimate that JUULpods contain the same nicotine as two packs of

           cigarettes.48

                    79.      In any event, JUUL is delivering doses of nicotine that are materially higher than

           delivered by combustible cigarettes. As a paper published by the European Union citing the United

           Kingdom Medicines and Healthcare Products Regulatory Agency notes, “an e-cigarette with a

           concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in 5 minutes (the time

           needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg of

           nicotine).”49 With at least 59 mg/mL of nicotine delivered in a salt form that increases the rate and

           efficiency of uptake (and even with a lower mg/mL amount), a JUULpod will easily exceed the

           nicotine dose of a traditional cigarette. Not surprisingly, the European Union has banned all e-



          47
             Pankow et al., Benzene formation in electronic cigarettes (Mar 8, 2017) PLoS One. 2017; 12(3): e0173055
          www.ncbi.nlm.nih.gov/pmc/articles/PMC5342216/ (as of July 5, 2019).
          48
             6 important facts about JUUL, Truth Initiative, https://truthinitiative.org/research-
          resources/emerging-tobacco-products/6- important-facts-about-juul (as of July 5, 2019)
          49
             “E-Cigarettes” https://ec.europa.eu/health//sites/health/files/tobacco/docs/fs_ecigarettes_en.pdf (as of July 5,
          2019) (citing United Kingdom Medicines and Healthcare Products Regulatory Agency and industry reports).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                        24

                                                               24 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         28 of
                                                                            26103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and Israel is

           seeking to do the same.50 As Israel’s Deputy Health Minister has noted, “a product that contains a

           concentration of nicotine that is almost three times the level permitted in the European Union

           constitutes a danger to public health and justifies immediate and authoritative steps to prevent it

           from entering the Israeli market.”51

                    80.     Comparison of available data regarding per puff nicotine intake corroborates the

           other JUUL studies (mentioned above), indicating that JUUL delivers about 30% more nicotine

           per puff. Specifically, a recent study of JUULpods found that “[t]he nicotine levels delivered by

           the JUUL are similar to or even higher than those delivered by cigarettes.”52 The Reilly study

           tested JUUL’s Tobacco, Crème Brûlèe, Fruit Punch, and Mint flavors and found that a puff of

           JUUL delivered 164 ± 41 micrograms of nicotine per puff. By comparison, a 2014 study using

           larger 100 mL puffs found that a Marlboro cigarette delivered 152—193 μg/puff.53 Correcting to

           account for the different puff sizes between the Reilly and Schroeder studies, this suggests that, at

           75ml/puff, a Marlboro would deliver between 114 and 144 μg/puff. In other words, empirical data

           suggests that JUUL delivers up to 36% more nicotine per puff than a Marlboro.

                    81.     Because “nicotine yield is strongly correlated with tobacco consumption,”54 a

           JUULpod with more nicotine will strongly correlate with higher rates of consumption of

          50
             Belluz, Juul, the Vape Device Teens are Getting Hooked On, Explained (Dec 20, 2018) Vox
          https://www.vox.com/science-and-health/2018/5/1/17286638/juul-vaping-e-cigarette (as of July 5, 2019).
          51
             Linder-Ganz, JUUL Warns It Will Fight Israel Over Its Potential Ban on E-Cigarettes (Jan 30, 2018),
          HAARETZ, www.haaretz.com/israel-news/business/juul-warns-it-will-fight-israel-
          over-potential-ban-on-its-e-cigarettes-1.6140058 (as of July 5, 2019).
          52
             Reilly et al., Free Radical, Carbonyl, and Nicotine Levels Produced by JUUL Electronic Cigarettes (Oct 20, 2018)
          Nicotine Tob Res. 3 (the “Reilly study") https://www.ncbi.nlm.nih.gov/pubmed/30346584 (as of July 5, 2019).
          53
             Schroeder & Hoffman, Electronic Cigarettes and Nicotine Clinical Pharmacology (May 2014) Tobacco Control
          2014: 23:ii30-ii35, www.ncbi.nlm.nih.gov/pmc/articles/PMC3995273/ (as of July 5, 2019).
          54
             Jarvis et al., Nicotine Yield From Machine Smoked Cigarettes and Nicotine Intakes in Smokers: Evidence From a
          Representative Population Survey (Jan 2001), JNCI Vol. 93, Issue 2, 134–138
          https://academic.oup.com/jnci/article/93/2/134/2906355 (as of July 6, 2019)




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                  25

                                                             25 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         29 of
                                                                            27103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           JUULpods, generating more revenue for JUUL. For example, a historic cigarette industry study

           looking at smoker employees found that “the number of cigarettes the employees smoked per day

           was directly correlated to the nicotine levels.”55 In other words, the more nicotine in the cigarettes,

           the more cigarettes a person smoked.

                      82.     Despite the above data, Defendant has failed to disclose to consumers that the

           JUULpods’ nicotine salt formulation delivers an exceptionally potent dose of nicotine.

                      83.     By delivering such potent doses of nicotine, JUUL products magnify the health

           risks posed by nicotine, significantly increase blood pressure, and place users at heightened risk

           for stroke, heart attacks and other cardiovascular events.

                      84.     Further, because JUUL’s nicotine salts actually increase the rate and magnitude of

           blood plasma nicotine compared to traditional cigarettes, the risk of nicotine addiction and abuse

           is higher for JUUL e-cigarettes than traditional cigarettes. Thus, JUULpods are foreseeably

           exceptionally addictive when used by persons without prior exposure to nicotine—a fact not

           disclosed by Defendant.

                      85.     At the same time, as discussed above, the throat “hit” from nicotine salts is much

           lower than that for combustible tobacco products, making it easier to inhale. According to

           researchers, the “high total nicotine level (addictive delivery)” of a JUUL coupled with its easily

           inhalable nicotine vapor is “likely to be particularly problematic for public health.”56

                      86.     This powerful combination—highly addictive and easy to inhale—also repeatedly

           exposes users to the toxic chemicals in the vapor, compounding the health risks to users, as

           described above.


          55
               UCSF Library, 1003285443-5443 (US 85421).
          56
               Duell Study, 431


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      26

                                                           26 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         30 of
                                                                            28103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                      87.      In addition to its nicotine content, the “Cool” Mint pods pose additional risks. The

           FDA’s Tobacco Products Scientific Advisory Committee in March 2011 issued a report on

           menthol cigarettes, concluding that the minty additive was not just a flavoring agent but had drug-

           like effects, including “cooling and anesthetic effects that reduce the harshness of cigarette

           smoke.”57 Mint could also “facilitate deeper and more prolonged inhalation,” resulting in “greater

           smoke intake per cigarette.”58

                      88.      JUUL has fraudulently concealed material information about the addictive and

           dangerous nature of its e-cigarettes. Defendant necessarily is in possession of all of this

           information.

                 E. JUUL’s Design Offers No Benefit for Young People, Only Risk.

                      89.      JUUL’s design offers no benefit to young people like E.B., who was not addicted to

           cigarettes before she started using JUUL.

                 F. JUUL Conspired with Others in the Cigarette Industry to Engage Third- Party
                    Spokespersons to Downplay the Risks of E-cigarettes, Create Doubt, and
                    Misrepresent the Benefits of Nicotine.

                      90.      Because JUUL understood that it could not specifically make health-related claims

           without drawing the ire of the FDA, JUUL conspired with others in the cigarette industry to engage

           consultants, academics, reporters, and other friendly sources such as the American Enterprise

           Institute, to serve as spokespersons and cheerleaders for e-cigarette products. Taking yet another

           page from the cigarette-industry playbook, these influencers masked their connection to the e-

           cigarette industry, while serving as its mouthpiece to cast doubt about risks and overstate benefits.




          57
               Proctor, Golden Holocaust: Origins of the Cigarette Catastrophe and the Case for Abolition, 500 (1st ed. 2011).
          58
               Id. at 500-501.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                         27

                                                                27 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                           INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         31 of
                                                                            29103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                     91.    For example, just as JUUL launched, cigarette company expert witness Sally Satel

           published an article in Forbes Magazine touting the benefits of nicotine—claiming it aids in

           concentration—and stating that it is harmless.59 In another article, she lauded efforts by JUUL and

           others to develop nicotine-related products, and cast any doubters as hysterical and creating a

           “panic”.60

                     92.    Numerous other articles, videos, and podcasts—also spread through social media—

           echoed this same message that the public health community was overreacting to e- cigarettes and

           in a panic about nothing.

                     93.    During each of its multiple fundraising rounds, JUUL assured potential investors

           that “addiction to something that is not harmful”, suggesting that JUUL was no more harmful than

           coffee.

                     94.    On information and belief, JUUL and its co-conspirators spread this message

           through hired third-party spokespersons and influencers.

                     95.    Furthering their campaign of doubt and confusion, when asked directly about health

           risks, JUUL’s employees and founders would point reporters to other sources to indicate that its

           products had been shown to be safe, or not harmful, rather than admit what it knew were the

           dangers.

                     96.    JUUL well-understood from the cigarette industry playbook that sowing doubt and

           confusion over the benefits and risks of e-cigarettes is key to long-term success. First, by creating

           a “two-sides-to-every-story” narrative, JUUL reduced the barriers for young people and new users


          59
             Satel, Nicotine Itself Isn't The Real Villain (Jun 19, 2015), Forbes,
          www.forbes.com/sites/sallysatel/2015/06/19/nicotine-can-save-lives/#60379f766f43 (as of July 5, 2019).
          60
             Satel, Why The Panic Over JUUL And Teen Vaping May Have Deadly Results (Apr 11, 2018), Forbes,
          www.forbes.com/sites/sallysatel/2018/04/11/why-the-panic-over-juul-and-teen-vaping- may-have-deadly-
          results/#6b1ec693ea48 (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                           28

                                                           28 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                           INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         32 of
                                                                            30103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           to try the product, and gave addicted users permission to keep using the product and avoid the pain

           of withdrawal. Second, by engaging people who looked like independent experts, JUUL staved

           off regulation and suppressed political opposition, allowing it a long runway to capture market

           share. Third, by belittling the public health community, JUUL neutered its most vocal threat.

                      97.     On information and belief, JUUL conspired with others in the cigarette industry to

           fraudulently conceal the risks of e-cigarettes, recognizing that a campaign of doubt,

           misinformation and confusion would benefit all of them and would be the key to the industry’s

           survival.

                 G. JUUL Intentionally Misrepresents and Grossly Understates the Amount of Nicotine in
                    each JUULpod.

                      98.     From JUUL’s pre-release announcements to this day, that provided marketing

           services to JUUL, has continuously falsely represented that each pod contains only as much

           nicotine as a pack of cigarettes. JUUL repeats these claims widely in advertisements, press

           releases, on its packaging, and on its web site. For example, some JUUL advertisements and

           JUUL’s website currently provides that each “JUULpod is designed to contain approximately

           0.7mL with 5% nicotine by weight at time of manufacture which is approximately equivalent to 1

           pack of cigarettes or 200 puffs.” This statement is false and seriously misleading because, as JUUL

           knows, it is not just the amount of nicotine, but the efficiency with which the product delivers

           nicotine into the bloodstream, that determines the product’s narcotic effect, risk of addiction, and

           other health risks.

                      99.     Defendant knows that benzoic acid affects pH and “absorption of nicotine across

           biological membranes.”61


          61
               Benowitz et al., Nicotine Chemistry, Metabolism, Kinetics and Biomarkers, Nicotine Psychopharmacology (Oct




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                29

                                                             29 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         33 of
                                                                            31103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                    100.    Assuming a concentration of 59 mg/mL, JUUL’s reported nicotine content

           corresponds to about 40 mg of nicotine per 0.7 mL JUULpod. If, as JUUL claims, this is equivalent

           to one pack of cigarette (or 20 cigarettes), that implies 2 mg of nicotine per cigarette.

                    101.    JUUL’s equivalency claim further assumes 10 puffs per cigarette (i.e., 200 puff per

           pack), or 0.2 mg (200 μg) of nicotine per puff.

                    102.    Typically, a cigarette that delivers around one milligram of nicotine in smoke

           retains “about 14-20 milligrams of nicotine in the unsmoked rod,” USA v. Philip Morris, p. 567,

           for an overall delivery of 5-7% of the cigarette’s actual nicotine content. A study by the Center

           for Disease Control found that in “commercial cigarette brands, nicotine concentrations ranged

           from 16.2 to 26.3 mg nicotine/g tobacco (mean 19.2 mg/g; median 19.4 mg/g).”62 Assuming an

           average of 19 milligrams of nicotine per cigarette, an average pack of cigarettes contains 380

           milligrams of nicotine, or six times as much nicotine as the 62 milligrams reported for each

           JUULpod. Yet the average pack would be expected to deliver only 5-7% (19-27 mg) of its nicotine

           content to the user. In line with this expectation, a study of thousands of smokers found smokers

           intaking between 1.07 to 1.39 milligrams per cigarette (21.4-27.8 mg per pack).63 This is less than

           half of the amount of nicotine contained in a JUULpod (i.e., 2 mg per “cigarette” based on JUUL’s

           stated concentration, or 200 μg per puff assuming 100% delivery). Even with the slightly lower

           efficiency of delivery demonstrated in studies like Reilly (about 82%, for averages of 164 μg per

           puff), this amounts to a substantially higher amount of nicotine that a human will absorb from a


          12, 2010), Handb Exp Pharmacol 192: 29–60
          www.ncbi.nlm.nih.gov/pmc/articles/PMC2953858/ (as of July 5, 2019).
          62
             Lawler et al., Surveillance of Nicotine and pH in Cigarette and Cigar Filler(Apr 1, 2018), Tob Regul Sci. 3(Suppl
          1): 101–116, www.ncbi.nlm.nih.gov/pmc/articles/PMC5628511/ (as of July 5 2019).
          63
             Jarvis et al., Nicotine Yield From Machine-Smoked Cigarettes and Nicotine Intakes in
          Smokers: Evidence From a Representative Population Survey (Jan 17, 2001), JNCI, Vol. 93, 2:134–138,
          www.ncbi.nlm.nih.gov/pubmed/11208883 (as of July 5 2019).



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                    30

                                                             30 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         34 of
                                                                            32103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           JUULpod than from smoking a pack of cigarettes.

                  103.    JUUL’s statement in its advertisements that each JUULpod contains about as much

           nicotine as a pack of cigarettes is therefore literally false and likely to mislead, because the amount

           of nicotine contained in the JUULpod is perhaps six times less than in a pack of cigarettes, but the

           actual amount of nicotine consumed via JUULpod is as much as twice as high as that via cigarettes.

           This fact is never mentioned by JUUL.

                  104.    Further, while a pack of cigarettes contains 20 cigarettes which each have to be

           separately lit, the JUUL can be inhaled continuously, and often can be used indoors without

           detection by others, a feature that JUUL promoted heavily in its advertisements, eliminating the

           need for smoking breaks. Thus, the device design leads users to intake far more nicotine than

           would occur with cigarettes.

                  105.    Finally, the JUUL device does not have a manual or automatic “off” switch. On

           information and belief, neither the JUULpod nor the programming of the JUUL device’s

           temperature or puff duration settings limit the amount of nicotine JUUL delivers each puff to the

           upper bound of a cigarette. Thus, in contrast to a traditional cigarette, which self-extinguishes as

           each cigarette is consumed, the JUUL allows non-stop nicotine consumption, which is limited

           only by the device’s battery. As a result, the JUUL is able to facilitate consumption of

           extraordinarily high levels of nicotine that a cigarette cannot match. This makes it easier for the

           user to become addicted to nicotine and poses additional health risks.

                  106.    Contrary to Defendant’s representations, the above data indicate that each

           JUULpod delivers significantly more nicotine than a pack of cigarettes, both per pack and per

           puff. JUUL’s products thus have the foreseeable effect of luring youth, who react positively to a

           strong nicotine “kick,” and exacerbating nicotine addiction and adverse health effects associated



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      31

                                                       31 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         35 of
                                                                            33103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           with nicotine consumption.

                  107.    Thus, JUUL is more harmful when compared to cigarettes, in that the

           extraordinarily high levels of nicotine can cause heightened blood pressure and stroke, and the

           repetitive exposure to the toxins and chemical in JUUL can also cause vascular damage and stroke.

             H. Defendants Never Warned E.B. that JUUL’s Products Were Unsafe, Addictive, and
                Dangerous.

                  108.    At no time before E.B. became severely addicted, did JUUL provide any warnings

           about the risks of addiction, stroke, or other brain damage.

                  109.    At no time before E.B. became severely addicted did JUUL or any other Defendants

           warn E.B. that JUUL products were unsafe for her and anyone under age 26, nor instruct her on

           how much JUUL would be safe to consume.

                  110.    Despite making numerous revisions to its packaging since 2015, JUUL did not add

           nicotine warnings until forced to do so in August of 2018, far too late for Plaintiff. The original

           JUUL product labels had a California Proposition 65 warning indicating that the product contains

           a substance known to cause cancer, and a warning to keep JUULpods away from children and

           pets, but contained no warnings specifically about the known effects, or possible long-term effects,

           of nicotine or vaping/inhaling nicotine salts. Many of JUUL’s advertisements, particularly before

           November 2017, also lacked a nicotine warning.

                  111.    Furthermore, JUUL misrepresents the nicotine content of JUULpods by

           representing it as 5% strength. As discussed above, JUULpods contain more than 5% nicotine by

           volume, and deliver it in a form that is particularly potent.

                  112.    Instead, JUUL marketed its JUUL products as an “alternative to cigarettes,”

           thereby giving the false impression that they are not harmful like traditional cigarettes and safe to




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    32

                                                      32 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         36 of
                                                                            34103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           use.

                  113.   Plaintiff did not and could not have known the risks associated with JUUL, because

           Defendant had exclusive knowledge about its product, including its design, and concealed that

           information from her.

                  114.   Instead, as a result of JUUL’s wildly successful marketing campaign, based on

           tactics developed by the cigarette industry and amplified in social media, E.B. reasonably believed

           that JUUL was safe, harmless, fun, and cool—a thing to do with friends.

                  115.   A 2017 study by the Truth Initiative Schroeder Institute® found that 6 percent of

           youth and 10 percent of young adults have used a JUUL e-cigarette in the last 30 days. The study

           also found that while many young people are aware of JUUL, many are unaware that the product

           always contains the addictive chemical nicotine.

              •       Twenty-five percent of survey respondents aged 15 to 24 recognized a JUUL e-

                      cigarette device when shown a photo of the product.

              •       Among those who recognized JUUL, 25 percent reported that use of this product is

                      called “JUULing,” indicating that this product is so distinctive, it is perceived as its own

                      category.

              •       Sixty-three percent of JUUL users did not know that this product always contains

                      nicotine.

             I. Despite Knowledge that Its Products Were Unsafe for Anyone Under Age 26, JUUL
                Deployed a Deceptive and Unfair Viral Marketing Campaign to Entice Young People
                to Start JUULing.

                  116.   As described further below, Defendant has used the same strategies perfected by

           the cigarette industry to sell JUUL products to young people. In particular, JUUL has both

           exploited regulatory loopholes and relied heavily on social media and other viral advertising tools



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      33

                                                      33 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                           INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         37 of
                                                                            35103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           to hook people, and in particular young persons, on its addictive e-cigarettes.

                   117.      To accomplish this, JUUL adopted the same themes used by Defendant Philip

           Morris and other cigarette companies in the industry’s long-standing, extensive advertising

           campaign to glamorize cigarette smoking while downplaying its addictiveness and deleterious

           health effects.

                   118.      The Altria Defendants provided the strategies, analyses, and services to JUUL

           enabling and in furtherance of JUUL’s deceptive and unfair marketing tactics.

                      1. Overview of Viral Marketing Campaigns and Online Marketing

                   119.      “Viral marketing” is defined as “marketing techniques that seek to exploit

           preexisting social networks to produce exponential increases in brand awareness, through

           processes similar to the spread of an epidemic.”64 Viral marketing is a form of word-of-mouth

           recommendation that harnesses the network effect of the internet to rapidly reach a large number

           of people. Because the goal in a viral marketing campaign is to turn customers into salespeople

           who repeat a company’s representations on its behalf, a successful viral marketing campaign may

           look like millions of disconnected, grassroots communications, when in fact they are the result of

           carefully orchestrated corporate advertising campaign.

                  120.       Companies may use different media to transmit their viral messaging, but generally,

          all viral marketing campaigns tend to share similar features, including (1) a simple message—

          typically implied by an image—that elicits an emotional response; (2) the strategic use of marketing

          platforms, especially social media, to reach and engage the target audience; (3) use of content that

          invites participation and engagement; and (4) use of third parties to magnify the impact of a



          64
            Larson, The Rise of Viral Marketing through the New Media of Social Media (2009), Liberty University Pub.,
          https://digitalcommons.liberty.edu/ cgi/viewcontent.cgi?article=1009&context=busi_fac_pubs (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                 34

                                                            34 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         38 of
                                                                            36103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          message.

                   121.      Typically, a viral marketing campaign will begin with a “push” by the company

          seeking to advertise the product, and since the advent of social media, that push is typically done

          through the creation of new content on a social media platform, such as Instagram, YouTube,

          Twitter, Facebook or other similar platform (“Social Medial Platforms”).65 A company that wants

          to push an ad on Social Media Platforms has a few options. First, the company can solicit followers

          to its social media pages, so that when the company posts to its feed, the content would be delivered

          to those followers and to those who visited the company page. Second, the company can purchase

          paid advertisements that were delivered to specified target audiences. Then, to amplify a message,

          companies can utilize other tools, such as paid influencers and strategic use of promotions and

          hashtags, to blanket the targeted demographic with advertisements across social media.

                   122.      Companies seeking to advertise new products or reach a new demographic have

          discovered the power of the “like” and “share” features on social media, which allow users to

          promote content to their own audiences. As Mark Zuckerberg, founder and Chief Executive Officer

          of Facebook explained: “Nothing influences people more than a recommendation from a trusted

          friend…A trusted referral is the Holy Grail of advertising.”66

                   123.      With the advent of social media, viral marketing campaigns have become a

          particularly effective way to reach young people, particularly teenagers. Teenagers tend to use

          social media far more than adults, and tend to be more susceptible to peer pressure. 95% of teens


          65
             Skrob, The viral marketing concept as a model for open source software to reach the critical mass for global brand
          awareness based on the example of TYPO3 (Aug 2005), University of Applied Science Kufstein, Austria,
          http://citeseerx.ist.psu.edu/viewdoc/ download?doi=10.1.1.494.8779&rep=rep1&type=pdf (as of July 5, 2019).
          66
             https://www.ft.com/content/01341240-8cbd-11dc-b887-0000779fd2ac (last accessed Dec. 13,
          2018). See also Perkins v. LinkedIn Corp. (N.D. Cal. 2014) 53 F.Supp.3d 1190, 1210 (“One of the principal
          reasons such viral marketing is superior to other forms of marketing is the source: viral marketing comes from a
          friend or contact with whom the recipient is familiar and trusts as opposed to an unfamiliar or untrusted source.”).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                     35

                                                             35 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         39 of
                                                                            37103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          report having use of a smart phone.62 45% report being online “constantly.”67 85% use YouTube.

          Id. 72% use Instagram, and 69% use Snapchat.68 Adolescents also have a far stronger herding

          instinct than adults. The desire to fit in and look cool means that adolescents drive new trends online.

          As many businesses know, young people are often skeptical of traditional advertising and the tactics

          of large corporations. Thus, by pushing a viral marketing campaign, these businesses can reach

          consumers who might ignore typical advertising and are more likely to respond to an advertisement

          that does not look or feel like an advertisement, but instead is a message shared by a friend, a peer,

          or some other person influential to the viewer.

                     124.   Companies can also take viral messaging off-line. By running simple, catchy ads

          with minimal text and graphic visuals, and displaying those ads in various forms, companies

          generate buzz and discussion, which is reinforced through social media.

                     2. The Cigarette Industry Has Long Relied on Youth-Focused Viral Marketing and
                        Flavors To Hook New Underage Users On Its Products.

                     125.   To remain profitable, the tobacco industry must continue to woo new customers:

           some existing customers wean themselves from addiction and the others eventually die, so

           replacement customers are needed. In recent years, tobacco usage in the United States has fallen

           dramatically, with particularly large decreases in the youth smoking rates, which cigarette

           companies have been vigorously trying to counteract. The cigarette industry knows that the

           younger a person starts smoking, the longer they will have a customer. Historically, cigarette

           companies fought to increase share penetration among the 14-24 age group because “young

           smokers have been the critical factor in the growth” of tobacco companies, and “the 14-18 year



          67
               Id.
          68
               Id.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      36

                                                       36 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                         INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         40 of
                                                                            38103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           old group is an increasing segment of the smoking population.”69 The importance of the youth

           market was illustrated in a 1974 presentation by RJR’s Vice-President of Marketing who explained

           that the “young adult market . . . represent[s] tomorrow’s cigarette business. As this 14 to 24 age

           group matures, they will account for a key share of the total cigarette volume - for at least the next

           25 years.”70

                  126.      It is well-established that “marketing is a substantial contributing factor to youth

          smoking initiation.”71

                  127.      Because teenagers are at a stage in their psychosocial development when they are

          struggling to define their own identities, they are particularly vulnerable to image-heavy

          advertisements providing cues for the “right” way to look and behave amongst peers.72

          Advertisements that map onto adolescent aspirations and vulnerabilities drive adolescent tobacco

          product initiation.73 By making smoking a signifier of a passage into adulthood, tobacco

          companies turned smoking into a way for teenagers to enhance their image in the eyes of their

          peers.74

                  128.      The landmark USA v. Philip Morris case revealed that tobacco companies targeted

          adolescents for decades by: “(1) employ[ing] the concept of peers in order to market to teenagers;

          (2) us[ing] images and themes in their marketing that appeal to teenagers; and (3) employ[ing]

          advertising and promotion strategies to knowingly reach teenagers.”75 In terms of images and


          69
             Memo to: C.A. Tucker from: J.F. Hind Re: "Meet the Turk" (January 23, 1978)
          http://legacy.library.ucsf.edu/tid/lve76b00 (last visited June 5, 2018).
          70
             Mr. C.A. Tucker Presentation to RJRI BOfD - 9/30/74 (740930), “Marketing Plan” (1974),
          www.industrydocumentslibrary.ucsf.edu/tobacco/docs/#id=ypmw0091 (as of July 5, 2019)
          71
             USA v. Philip Morris, 449 F. Supp. 2d 1, 570 (D.D.C. 2006).
          72
             Id. at 578.
          73
             Id. at 570, 590.
          74
             Id. at 1072
          75
             No. 99-cv- 2396, ECF 5732, 2682 (D.D.C. 2008)




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                           37

                                                           37 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                         INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         41 of
                                                                            39103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          themes that cater to adolescents, the court found “overwhelming” evidence that tobacco companies

          intentionally exploited adolescents’ vulnerability to imagery by creating advertising emphasizing

          themes of “independence, adventurousness, sophistication, glamour, athleticism, social inclusion,

          sexual attractiveness, thinness, popularity, rebelliousness, and being ‘cool.’”76

                  129.     Thus, the industry has long used viral marketing campaigns to push its products on

          children, teens, and young adults. Prior to the advent of the Internet, cigarette companies engaged

          in “viral advertising” or “influential seeding” by paying “cool people” to smoke in select bars and

          clubs, with the “idea being that people will copy this fashion, which would then spread as if by

          infection.”77 By simply paying some attractive, stylish third parties to use the product in trendy

          public places, tobacco companies were able to create buzz and intrigue. As word spread, the public

          would develop a strong association that smoking was what young, cool adults were doing.

                  130.     Today, cigarette manufacturers like Defendant Altria are limited in their ability to

          advertise in the United States, but actively use viral marketing techniques outside of the United

          States. For example, Japan Tobacco International, one of JUUL’s early investors, launched social

          media campaigns including a “Freedom Music Festival” promoting Winston cigarettes in

          Kazakhstan Kyrgyzstan, and Jordan. Similarly, Defendant Philip Morris International, a wholly-

          owned subsidiary of Defendant Altria, JUUL’s largest stakeholder, has used influencer campaigns

          in multiple countries. A campaign in Indonesia called “I Decide To” has been viewed more than

          47 million times online. A hashtag marketing campaign called #NightHunters in Uruguay used

          paid influencers to pose with menthol cigarettes and was seen by nearly ten percent of Uruguay’s



          76
           Id. at ¶ 2674.
          77
           Golden Holocaust, 119 (citing Ted Bates and Co., Copy of a Study of Cigarette Advertising Made by J.W.
          Burgard; 1953, (Lorillard), n.d., Bates 04238374-8433.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                            38

                                                           38 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                       INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         42 of
                                                                            40103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          population.78

                  131.     An influencer paid to promote Defendant Philip Morris brands stated that

          Defendant Philip Morris targets a “super young profile” for its influencers the            people      they

          selected are always the youngest. They look for young people that have large groups of friends so

          [the social media promotional message] gets expanded more and more.”79 Another influencer

          allegedly stated that “we had a training session with the person of charge of marketing in

          Marlboro, she talked to us about how difficult it was for them to advertise due to all the laws in

          place. She also talked to us about . . . [linking] the brand to certain colors or situations.”80

                  132.     A study carried out by the campaign for tobacco-free kids, reported that “tobacco

          companies are secretly paying social media stars to flood your newsfeed with images of their

          cigarette brands.”81 In a nutshell, “young social media stars are paid to make smoking look

          cool.”82 A gallery of influencer posts is available at:

          https://www.takeapart.org/wheretheressmoke/gallery/.

                   133. Similarly, in 1988 the R.J. Reynolds Tobacco Company introduced the infamous Joe

           Camel cartoon campaign, which faced instant criticism due to how appealing the cartoon animal

           was to children and teens. Joe Camel was drawn as sleek, metropolitan figure, typically wearing

           sunglasses or a tuxedo, or was depicted driving convertibles, gambling, or playing pool. The ads

           often used the phrase “Smooth Character,” which to teenagers, meant he had a slick, cool

           personality. That in turn led to an association between smoking and coolness in the minds of young



          78
             New Investigation Exposes How Tobacco Companies Market Cigarettes on Social Media in the U.S. and Around
          the World (Aug 27, 2019) Campaign For Tobacco-Free Kids www.tobaccofreekids.org/press-
          releases/2018_08_27_ftc (as of July 5, 2019).
          79
             Id.
          80
             Id. (brackets in original).
          81
             Id.
          82
             Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                            39

                                                          39 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                        INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         43 of
                                                                            41103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           people. To ensure that message stuck, R.J. Reynolds put up billboards featuring Joe Camel near

           schools, and printed Joe Camel shirts, hats, and other paraphernalia, ensuring the campaign would

           be carried far and wide, and that kids would constantly be exposed to it. Only three years after the

           campaign began, in 1991, the Journal of the American Medical Association published a study

           showing that by age six nearly as many children could correctly respond that “Joe Camel” was

           associated with cigarettes as could respond that the Disney Channel logo was associated with

           Mickey Mouse, and it alleged that the “Joe Camel” campaign was targeting children, despite R. J.

           Reynolds’ claim (similar to the claim of Defendants here) that the campaign was directed only to

           adults who were already smokers of other brands.83 At that time researchers estimated that 32.8%

           of all cigarettes sold illegally to underage buyers were Camels.84 The Joe Camel campaign ended

           under the pressure of an impending civil trial brought by the City Attorney in San Francisco,

           Congressional investigation, and public pressure.85

                   134.    Cigarette companies have also known for decades that flavored products are key to

           nicotine adoption by youth. A 1972 Brown & Williamson internal memorandum titled “Youth

           Cigarette – New Concepts,” observed that “it’s a well-known fact that teenagers like sweet

           products.”86 A 1979 Lorillard memorandum found “younger” customers would be “attracted to

           products with ‘less tobacco taste,’” and suggested investigating the “possibility of borrowing

           switching study data from the company which produces ‘Life Savers’ as a basis for determining


          83
             Fischer et al., Brand Logo Recognition by Children Aged 3 to 6 Years (Dec 11, 1991), JAMA 266(22):3145-8,
          www.ncbi.nlm.nih.gov/pubmed/1956101 (as of July 5, 2019).
          84
             DiFranza et al., RJR Nabisco’s cartoon camel promotes camel cigarettes to children (Dec 11, 1991) JAMA
          266(22):3149-53, www.ncbi.nlm.nih.gov/pubmed/1956102 (as of July 5, 2019). (The JUULs represent an even higher
          percentage of all cigarettes and e-cigarettes sold to minors.)
          85
             Joe Camel, Wikipedia https://en.wikipedia.org/wiki/Joe_Camel#cite_note-8 (as of July 5, 2019).
          86
             Brown & Williamson official A.J. Mellman, (1983) Tobacco Industry Quotes on Nicotine Addiction,
          www.ok.gov/okswat/documents/Tobacco%20Industry%20Quotes
          %20on%20Nicotine%20Addiction.pdf (as of July 5, 2019).




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                             40

                                                          40 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                          INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         44 of
                                                                            42103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           which flavors enjoy the widest appeal” among youth.87 A 2004 study found that 17-year-old

           smokers were more than three times as likely as those over the age of 25 to smoke flavored

           cigarettes, and they viewed flavored cigarettes as safer.88 Tobacco companies also used

           advertisements that paired cigarettes with foods, to make it seem like cigarettes were part of a

           healthy meal.

               J. Because Advertising Fuels Youth Smoking, Tobacco Companies Are Prohibited from
                  Viral Marketing Practices and Use of Flavors

                  135.      Most of the activities described in the section above are now recognized as against

           public policy, and thus forbidden for cigarette companies.

                  136.      Under the Tobacco Master Settlement Agreement (“MSA”), reached in 1998,

          participating manufacturers agreed not to “take any action, directly or indirectly, to target Youth

          within any Settling State in the advertising, promotion or marketing of Tobacco Products, or take

          any action the primary purpose of which is to initiate, maintain or increase the incidence of Youth

          smoking within any Settling State.” MSA, § III(a). They are also prohibited from

                   a.       using outdoor advertising such as billboards,

                   b.       sponsoring events,

                   c.       giving free samples,

                   d.       paying any person “to use, display, make reference to or use as a prop any

                            Tobacco Product, Tobacco Product package . . . in any “Media,” which includes



          87
             Flavored Tobacco FAQs, Students Working Against Tobacco, (citing, Sedgefield Idea Sessions 790606-
          790607. June 8, 1979. Bates No. 81513681/3691)
          http://swatflorida.com/uploads/fightresource/Flavored%20Tobacco%20Industry%20Quotes%20 and%20Facts.pdf
          (as of July 5, 2019)
          88
             Klein et al., Use of flavored cigarettes among older adolescent and adult smokers: United States, 2004-2005.
          (Jul 2008) Nicotine Tob Res. 10(7):1209-14,
          https://www.ncbi.nlm.nih.gov/pubmed/18629731 (as of July 5, 2019).



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                41

                                                           41 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                         INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         45 of
                                                                            43103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                            “any motion picture, television show, theatrical production or other live

                            performance,” and any “commercial film or video,”; and paying any third party

                            to conduct any activity which the tobacco manufacturer is prohibited from doing.

                  137.      In 2009, the FDA banned flavored cigarettes pursuant to its authority under the

           Family Smoking Prevention and Tobacco Control Act of 2009. Then-FDA commissioner Dr.

           Margaret A. Hamburg announced the ban because “flavored cigarettes are a gateway for many

           children and young adults to become regular smokers.”89

                  138.      The Tobacco Control Act of 2009 also prohibited sales of cigarettes to minors,

          tobacco-brand sponsorships of sports and entertainment events or other social or cultural events,

          and free giveaways of sample cigarettes and brand-name non-tobacco promotional items.

                  139.      A study of the cigarette flavor ban in 2017 found that the flavor ban was effective

          in lowering the number of smokers and the amount smoked by smokers, but also was associated

          with an increased use of menthol cigarettes.90 The same study reported that 85% of adolescents

          who use e-cigarettes use flavored varieties.

                  1. JUUL’s Marketing Leveraged Banned Strategies Perfected by Cigarette
                     Companies to Induce Minors and Young Non-Smokers to Purchase JUUL
                     Products

                   140.     Following the successful model of its predecessors, since 2015, Defendant JUUL,

           in conjunction and in concert with Defendants Altria and PAX involved in providing marketing

           services to JUUL, has been operating a long-term viral marketing campaign aimed at teenagers

           and young adults. This campaign extends and expands upon deceptive advertising tropes used by



          89
             Harris, Flavors Banned From Cigarettes to Deter Youth (Sep 22, 2009), The New York Times,
          www.nytimes.com/2009/09/23/health/policy/23fda.html (as of July 5, 2019).
          90
             Courtemanche et al., Influence of the Flavored Cigarette Ban on Adolescent Tobacco Use (May 2017), Am J Prev
          Med 52(5):e139-e146, www.ncbi.nlm.nih.gov/pubmed/28081999 (as of July 5, 2019)


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                               42

                                                           42 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                   INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         46 of
                                                                            44103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           tobacco companies to exploit the psychological needs of consumers—especially youth—to

           convert them into smokers.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                     43

                                               43 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         47 of
                                                                            45103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                                    ANDTHENSOME




          PLAINTIFF'S   ORIGINAL   COMPLAINT      AND JURY   DEMAND                    44



                                                      44 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         48 of
                                                                            46103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                  141.    JUUL’s admitted reliance on tobacco industry documents is apparent in a

           collection of 82 JUUL advertisements compared to historical cigarette advertisements on

           Stanford’s Research into Impact of Tobacco Advertising (“SRITA”) website. The side-by-side

           comparison of numerous JUUL advertisements shows that its imagery directly parallels that

           adopted by cigarette manufacturers, including imagery relating to attractiveness, stylishness, sex

           appeal, fun, “belonging,” relaxation, and sensory pleasure, including taste.

                 142.     Because of social media, JUUL has been able to operate an even more pervasive,

          insidious, and successful viral marketing campaign than its predecessors in this industry. As set

          forth below, JUUL developed and oversaw a long-term viral marketing campaign with the intent

          to convince young people to purchase its products. JUUL’s advertisements presented images

          depicting an idealized future self that adolescents could achieve by taking up JUUL products.

                 143.     JUUL carried this campaign out by: (i) intentionally designing a campaign that was

          simple and would trigger an emotional response, particularly with young people; (ii) intentionally

          designing flavored products that would appeal to teenagers and young adults; (iii) directing its

          advertising to teenagers and young adults on social media; (iv) utilizing third party influencers to

          amplify its message around the internet; (v) utilizing other social media tools, such as hashtags, to

          encourage participation and word-of-mouth messaging by its customers; (vi) amplifying the

          message through off-line advertising; and (vii) using a pricing and distribution model designed to

          put the product within reach of youth.

                 144.     JUUL’s advertisements consistently withheld material information about the

          dangers of the product. Through this long-term advertising campaign, JUUL was able to persuade

          consumers, and in particular teenagers and young adults that its product was cool, while hiding


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    45

                                                      45 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         49 of
                                                                            47103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          from them the dangers associated with using the product. And because of the viral nature of

          JUUL’s marketing, JUUL promotions continue to reach youth, despite JUUL’s deactivation of its

          social media accounts.

                 2. JUUL Advertising Used Imagery that Exploited Young People’s Psychological
                    Vulnerabilities.

                 145.    Throughout the relevant period, JUUL ran a consistent, simple message on social

          media that communicated to people, and in particular, teenagers and young adults that JUUL’s

          products were used by popular, attractive, and stylish young adults (i.e., an idealized version of an

          adolescent’s future self) while failing to adequately and conspicuously disclose the nature or risks

          of the products.

                 146.    In designing the campaign, JUUL knew that to increase the chances that content

          goes viral amongst the teen demographic, it needed to design a campaign that was simple, would

          generate an emotional response that would resonate with teenagers, and obscure the fact that the

          product was unsafe and addictive.

                 147.    To help it design these ads, JUUL relied on various social media marketing

          companies. In 2015, JUUL worked with Cult Collective, instructing Cult Collective to design an

          ad campaign that would catch fire and reach customers who had “heard it all before.” At the time,

          JUUL was a young company, competing with bigger, more established companies with large

          advertising budgets and high brand loyalty. The solution JUUL and Cult Collective reached was

          to position JUUL as a modern product that represented a better way of life for young people. That

          campaign was highly effective.

                 3. JUUL’s Launch Campaign Was Targeted to Create Buzz Among Young
                    Consumers.

                 148.    To announce the JUUL’s release in June 2015, JUUL launched the “Vaporized”



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    46

                                                      46 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                            INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         50 of
                                                                            48103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          advertising campaign that was aimed at a youth audience.91 The campaign used young, stylish

          models, bold colors, and memorable imagery. The models were often using hand gestures or poses

          that mimicked teenagers.




                  149.      JUUL’s advertisements presented images depicting an idealized future self that

          adolescents could achieve by taking up JUUL products.

                  150.      The Vaporized campaign advertisements featured young, stylish models and

          images of attendees at JUUL’s launch parties and highlighted themes of sexual attractiveness,

          thinness, independence, rebelliousness and being “cool.” This Vaporized campaign targeted youth

          using the exact template established by the cigarette companies decades earlier.

                  151.      Often the Vaporized ads contained the phrase “Smoking Evolved,” so that

          consumers, and in particular youth, would associate JUUL with high tech and the latest generation

          of cool products, like iPhones and MacBooks.

                  152.      The color scheme chosen was similar to colors used by Natural Americans Spirit

          Cigarettes, a leading brand of cigarettes among teenagers.



          91
            Harty, JUUL Hopes to Reinvent E-Cigarette Ads with ‘Vaporized' Campaign (Jun 23, 2015) ADAGE,
          http://adage.com/article/cmo-strategy/juul-hopes-reinvent-e-cigarette-ads- campaign/299142/ (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                  47

                                                            47 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                            INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         51 of
                                                                            49103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                  153.      Nowhere in the Vaporized ads did JUUL include any visible or prominent

          disclaimers about the dangers of nicotine or e-cigarettes as described above or state that JUUL was

          unsafe for anyone under age 26.

                  154.      As the Cult Collective creative director explained, “We created ridiculous

          enthusiasm for the hashtag ‘Vaporized,’ and deployed rich experiential activations and a brand

          sponsorship strategy that aligned perfectly with those we knew would be our best customers.”92

                  155.      As part of the Vaporized campaign, JUUL advertised on a 12-panel display over

          Times Square.




                  156.      Billboard advertising of cigarettes has for years been unlawful under the Master

          Settlement Agreement reached between 46 states’ attorneys general and cigarette companies, but

          JUUL took advantage of that agreement’s failure to foresee the rise of vaping products to advertise

          its nicotine products in a manner that had already been deemed against public policy for other


          92
            Jackler et al., JUUL Advertising Over its First Three Years on the Market (Jan 31, 2019) Stanford Research into
          the Impact of Tobacco Advertising, Stanford University School of Medicine,
          http://tobacco.stanford.edu/tobacco_main/publications/ JUUL_Marketing_Stanford.pdf (as of July 5, 2019). (Citing,
          Cult Creative JUUL case study. http://cultideas.com/case-study/juul (last accessed September 21, 2018)). (emphasis
          added)


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                  48

                                                            48 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         52 of
                                                                            50103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          nicotine products.

                    157.   To ensure that its message would spread, JUUL utilized several other tools to put

          its product in front of young people. First, it ran the Vaporized campaign in the front spread of

          Vice magazine’s cover issue. Notably, Vice bills itself as the “#1 youth media brand” in the world

          and is known for running edgy content that appeal to youth. JUUL also implemented a series of

          pop-up “JUUL bars” in Los Angeles, New York, and the Hamptons, imitating pop-up restaurants

          and bars typically aimed at attracting young, hip urban consumers. Again, this is an activity which

          would have been prohibited by law for a cigarette company on the ground that it was against public

          policy.




                    158.   JUUL’s chief marketing officer, Richard Mumby said “while other campaigns tend

          to be ‘overtly reliant on just the product,’ [JUUL’s] effort features diverse 20-to-30-year-olds using

          the product.”77 This reliance on images of young, diverse users was specifically aimed at

          convincing young people who were not previously addicted cigarette smokers to purchase JUUL

          products, to make the use of JUUL appear fun and without long-term negative consequences, to

          position the JUUL e-cigarette as the e-cigarette of choice for young adults, and to introduce youth




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     49

                                                       49 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                       INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         53 of
                                                                            51103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          to the “illicit pleasure” of using the JUUL products.93


                  159.    JUUL promoted the Vaporized campaign on Facebook, Instagram, and Twitter.

          The Vaporized campaign included the largest ENDS smartphone campaign of 2015, which

          accounted for 74% of all such smartphone advertising that year and generated over 400 unique

          promotions.


                  160.    JUUL also sponsored at least 25 live social events for its products in California,

          Florida, New York and Nevada. The invitations to JUUL’s events did not indicate that the JUUL

          was intended for cigarette smokers, was unsafe for anyone under 26, contained nicotine, carried

          significant health risks or was addictive. Instead, the promised attendees “free #JUUL starter

          kit[s],” live music, or slumber parties. Photographs from these events indicate that they drew a

          youthful crowd. Use of sponsored events was a long-standing practice for tobacco companies but

          is now forbidden.

                  161.    John Schachter, director of state communications for Campaign for Tobacco-Free

          Kids, expressed “concern about the JUUL campaign because of the youth of the men and women

          depicted in the campaign, especially when adjoined with the design.” Mr. Schachter said “the

          organization has noticed obvious trends that appeal to adolescents in e-cigarette campaigns such

          as celebrity endorsements, sponsorships and various flavors.”94

                  162.    To the extent that the Vaporized advertisements disclosed that JUUL products

          contained nicotine, the warnings were in small print against low-contrast backgrounds, making



          93
             Additional images and videos are available at
          http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_mt068.php (as of July 5, 2019).
          94
             Additional images and videos are available at
          http://tobacco.stanford.edu/tobacco_main/subtheme_pods.php?token=fm_pods_mt068.php (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                             50

                                                          50 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         54 of
                                                                            52103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          them easy to overlook. By way of comparison, if the same ads had been touting cigarettes, they

          would have been required to display a health warning in high contrast black and white in a box

          comprising 30% of the image.

                    4.     JUUL Gave Away Free Products to Get New Consumers Hooked

                  163.      JUUL distributed free starter packs at the live social events described above in

          paragraph 125—conduct forbidden for a cigarette company under the Tobacco Master Settlement

          Agreement, because it lured young people into nicotine addiction and related harms. BeCore, one

          of the firms responsible for designing and implementing JUUL’s live events reported that “on

          average, BeCore exceeded the sampling goals set by JUUL . . . average number of samples/event

          distributed equals 5,000+.”95 At these events, BeCore distributed the appropriately-named JUUL

          “Starter Kits,” which contain a JUUL and 4 JUULpods of varying flavors. If BeCore indeed gave

          away 5,000 Starter Kits per event, JUUL effectively distributed the nicotine equivalent of 20,000

          packs of cigarettes at each of the 25 events described above—or the equivalent of 500,000 packs

          of cigarettes at all 25 events.




          95
            Jackler et al., JUUL Advertising Over its First Three Years on the Market, Stanford Research into the Impact of
          Tobacco Advertising, Stanford University School of Medicine (Jan 31, 2019),
          http://tobacco.stanford.edu/tobacco_main/ publications/JUUL_Marketing_Stanford.pdf (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                      51

                                                             51 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         55 of
                                                                            53103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                 164.     Though JUUL publicly acknowledged in October 2017 that it is unlawful to free

          samples of its products at live events, JUUL continued to do so, sometimes through $1 “demo

          events.” Notably, promotions of this kind are prohibited for cigarette companies by the MSA.

                 165.     The effect—and purpose—of JUUL’s Vaporized giveaways was to flood major

          cities with free product which by its addictive nature would hook tens or hundreds of thousands

          of new users, and to generate buzz for the brand among urban trendsetters who would then spread

          JUUL’s message to their friends via word of mouth and social media. Similar campaigns have

          long been used by drug cartels. This campaign unconscionably flooded cities with free samples of

          an addictive product, with distribution focusing on the youth market. As a foreseeable result, JUUL

          products ended up in the hands of non-smokers and youth, like Plaintiff, who used the products,

          became addicted to nicotine and suffered severe health consequences.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  52

                                                     52 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         56 of
                                                                            54103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                  5.     JUUL Portrayed Its Products as Status Symbols.

                 166.    As tobacco companies have long known, young people—and adolescents in

          particular—find security and a sense of identity in status symbols. Even after the “Vaporized”

          campaign, JUUL’s later advertisements mimicked the look and feel of the “Vaporized” ads to

          foster the image of JUUL e-cigarettes and JUULpods as sleek, stylish, status symbol. For example,

          JUUL developed and ran a series of advertisements that were simple images of stylish young

          people using JUUL.

                 167.    All of these ads communicated to teenagers that JUUL was a product being used

          by cool, modern young people, which JUUL, like all cigarette companies, knows is a powerful

          message. None of these ads prominently disclosed the dangers of using JUUL.

                 168.    Other JUUL advertisements relied on graphic images with the look and feel of

          advertisements by Apple, Google, and similar tech companies with progressive and modern

          reputations. Again, these ads resonated with teenagers as well, as they made JUUL, and especially

          the flavored pods, look like cool gadgets or software, something akin to an iPhone or a hot new

          app to download. Like the other ads, none prominently disclosed the dangers of using JUUL.

                 169.    JUUL also consistently compared the JUUL to the iPhone through statements like

          “the iPhone of e-cigarettes,” which JUUL posted on its website, distributed through social media,

          and disseminated through its email campaign. The iPhone is the most popular smartphone among

          adolescents, with 82% of teenagers preferring Apple’s phone over the competition. JUUL’s

          advertising images frequently include pictures of iPhones and other Apple devices, including

          iPads, Beats Headphones, MacBook laptops. Through these images, JUUL presented its image a

          “must have” technology product and status symbol, instead of a nicotine delivery system.

                 170.    Beyond triggering an emotional response in teenagers, all of JUUL’s social media



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 53

                                                    53 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         57 of
                                                                            55103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          advertising had three additional things in common. First, through the use of clean lines, artistic

          arrangements, minimal text, and eye-catching graphics, JUUL ensured that the advertisements

          would jump out to distracted teenagers who scrolled crowded social media pages on their phones

          and browsers.

                 171.     Second, all of JUUL’s advertisements reflect an understanding that social media

          users in general, and teenagers in particular, do not typically read long blocks of text on social

          media, and rely more heavily on imagery instead of text to convey a message. Many of the ads did

          not include any warning about the dangers of JUUL or suggest to teenagers that the product

          contained nicotine.

                 172.     Moreover, where JUUL’s advertisements appeared to contain such a disclaimer,

          this disclaimer was not typically seen when viewing social media due to the way the posts appear

          in phones and browsers. In particular, Facebook and Instagram typically only present to users the

          image and a couple lines of text, and viewers who want to see the entire post must click on it to

          open it up and read the rest.

                 173.     JUUL’s Instagram advertisements obscure those nicotine warnings by placing

          them in a location that requires the user to open up the post and read it. As can be seen in JUUL’s

          Instagram ads, the company consistently used brief text at the beginning of a post so that it would

          to be a complete sentence with no further content. Thus, the disclaimer was never visible to anyone

          viewing the posts in their main feed, and it was only seen by a limited number of people who

          elected to open the post and then read what was there. Notably, on Twitter, a Social Media Platform

          that is geared towards reading text, and on Facebook, where some users do read text, JUUL

          typically did not include the disclaimer in its advertisements.

                 174.     Third, JUUL’s advertisements were typically creative, giving them the look and



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  54

                                                      54 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         58 of
                                                                            56103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          feel of “art.” Thus, teenagers were drawn to the advertisements, holding their gaze on the ads for

          longer periods of time, and being more inclined to share the advertisement with others in their

          networks, thus accomplishing JUUL’s goal: turning consumers into salespeople.

                 175.     Even JUUL’s newer “alternative for adult smokers” tagline suggests to adolescents

          that JUUL-use is a symbol of status as an adult, which happens to be an advertising theme cigarette

          companies peddled to youth for decades.

                  6.      JUUL Used Flavors and Food Imagery to Attract Teenagers and Downplay
                          Risks
                 176.     JUUL sells its JUULpods in a variety of sweetened flavors. It even advertised some

          of its flavors as though they were desserts in themselves. For example, it advertised its crème

          brûlèe flavor using tag lines like “save room for JUUL” and “indulge in dessert without the spoon.”

          JUUL used imagery that looked like ads for a trendy coffee shop or restaurant.




                 177.     Again, none of these advertisements prominently disclosed that JUUL was

          addictive and unsafe.

                 178.     The tobacco industry has long known that sweetened cigarettes attracted young

          smokers. As discussed above, the FDA banned flavored cigarettes for that reason.

                 179.     The use of flavors that appeal to youth has a marked effect on e-cigarette adoption

          by young “vapers.” A national survey found that that 81 percent of youth aged 12-17 who had ever


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  55

                                                     55 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         59 of
                                                                            57103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          used e-cigarettes had used a flavored e-cigarette the first time they tried the product, and that 85.3

          percent of current youth e-cigarette users had used a flavored e-cigarette in the past month.

                    168.    Moreover, 81.5 percent of current youth e-cigarette users said they used e-

           cigarettes “because they come in flavors I like.”96 Another peer-reviewed study concluded that

           “Young adults who use electronic cigarettes are more than four times as likely to begin using

           regular cigarettes as their non-vaping peers, a new study has found.”97

                  169.      Research also shows that when youth see flavored ENDS liquids advertisements,

          they believe the advertisements and products are intended for them.98

                  170.      The use of attractive flavors foreseeably increases the risk of nicotine addiction,

          and e-cigarette related injuries, as traditional cigarette product designs aimed at reducing the

          unpleasant characteristics of cigarette smoke (e.g., addition of menthol to mask unpleasant flavors)

          have previously been shown to contribute to the risk of addiction.99 Worse still, adolescents whose

          first tobacco product was flavored are more likely to continue using tobacco products than those

          whose first product was tobacco-flavored.

                  171.      JUUL’s kid-friendly flavors included Mango, “Cool” Mint, and Menthol. 74% of

          youth surveyed in a recent study indicated that their first use of a JUUL was of a flavored pod.100



          96
             Ambrose et al., Flavored Tobacco Product Use Among US Youth Aged 12-17 Years, 2013- 2014 (Oct 26,
          2015), JAMA 314(17):1871-1873
          https://jamanetwork.com/journals/jama/fullarticle/2464690
          97
             Primack et al., Initiation of Traditional Cigarette Smoking after Electronic Cigarette Use Among
          Tobacco-Naïve US Young Adults (Apr 2018), Vol. 131, Issue 4, 443.e1–443.e9,
          www.amjmed.com/article/S0002-9343(17)31185-3/fulltext
          98
             McKelvey et al., Youth say ads for flavored e-liquids are for them (Aug 29, 2018), Addict Behav. 91:164-170,
          www.ncbi.nlm.nih.gov/pubmed/30314868 (as of July 5, 2019)
          99
             How Tobacco Smoke Causes Disease: The Biology and Behavioral Basis for Smoking- Attributable Disease: A
          Report of the Surgeon General, Chapter 4, Nicotine Addiction: Past and Present (2010)
          www.ncbi.nlm.nih.gov/books/NBK53017/ (as of July 5th, 2019).
          100
              McKelvey et al., Adolescents and young adults use in perceptions of pod-based electronics cigarettes (Oct 19,
          2018), JAMA Netw Open. 1(6): e183535
          www.ncbi.nlm.nih.gov/pmc/articles/PMC6324423/ (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                      56

                                                             56 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                    INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         60 of
                                                                            58103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          More than half of teens in a nationwide survey by the Wall Street Journal stated that they use

          ENDS because they like the flavors.

                     172.    When JUUL released what are now the two most popular flavors among youth:

          Mango and “Cool” Mint (“Cool Mint”), JUUL promoted those flavors on Instagram, Twitter,

          YouTube and Facebook—all of which are skewed toward young audiences.

                     173.    JUUL’s Mango pods quickly became the runaway favorite among youth. The

          Mango pods are so popular that, incredibly, they noticeably increased the use of the word “mango”

          on the internet as a whole. Starting in early 2017, Google Trends reports a nearly five percent

          increase in year-over-year use of the word “mango” online.101

                     174.    “Cool” Mint became youths’ second youth favorite flavor. The 2018 Duell Study

          found 94 mg/mL nicotine in a JUUL “Cool” Mint pod – nearly double the amount on JUUL’s “5%

          strength” label would suggest.

                     175.    JUUL’s advertising emphasized the flavors of its sweetened nicotine pods.

          Leveraging the flavors, JUUL advertised JUULpods as part of a meal, to be paired with other

          foods. In late 2015, JUUL began a food-based advertising campaign called “Save Room for

          JUUL.” A play on the expression “save room for dessert,” JUUL’s campaign focused on the

          JUULpods’ sweet flavors, and pairing them with foods. JUUL described its crème brûlèe nicotine

          pods as “the perfect evening treat,” using tag lines like “save room for JUUL” and “indulge in

          dessert without the spoon.” In one 2016 email, JUUL bluntly suggested that users satisfy their

          sugar cravings with JUUL’s highly-addictive nicotine vapor: “Have a sweet tooth? Try Brûlèe.”

                     176.    JUUL similarly promoted the Fruit Medley pods using images of ripe berries.




          101
                https://trends.google.com/trends/explore?date=2014-06-01%202018-12- 05&geo=US&q=mango


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    57

                                                          57 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                    INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         61 of
                                                                            59103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          JUUL described its “Cool” Mint pods as having a “crisp peppermint taste with a pleasant

          aftertaste” and encouraged consumers to “Beat The August Heat With Cool Mint,” and in a

          Facebook advertisement dated July 10, 2017, JUUL urged customers to “start your week with cool

          mint juulpods.”102 Along with the bright green caps of the “Cool” Mint JUULpods, the Facebook

          ad included an image of a latte and an iPad.103

                     177.    JUUL even hired celebrity chefs to provide pairing suggestions for JUUL flavors.

          On Instagram and Twitter, JUUL boasted about “featured chef” Bobby Hellen creating a “seasonal

          recipe to pair with our brûlèe pod.” On Facebook, JUUL posted a link to an article on

          porhomme.com about “what our featured chefs created to pair with our pod flavors.”104 JUUL

          tweeted repeatedly about its flavors and encouraged its social media followers to share their

          preferred pairings.




                      178.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to coffee




          102
              https://airtable.com/tblkPVYIp5AFNLrTy/viwFFlmOJSzXHskhz/recEYkrXbuSCdZB0h 88 Facebook_10,
          https://airtable.com/tblkPVYIp5AFNLrTy/viwFFlmOJSzXHskhz/rec0vT9owbjQeVUuY.
          103
              Id.
          104
                Facebook_10, https://airtable.com/tblkPVYIp5AFNLrTy/viwFFlmOJSzXHskhz/rec0vT9owbjQeVUuY.



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     58

                                                         58 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         62 of
                                                                            60103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           and other caffeinated drinks, sometimes with what appear to be textbooks in the picture. JUUL’s

           coffee-based advertisements suggest that JUUL should be part of a comfortable routine, like a

           cup of coffee. This comparison to coffee was an intentional effort to downplay and minimize the

           risks of JUUL, suggesting it was no more risky than coffee; a tactic utilized by tobacco companies

           for decades to equate nicotine with caffeine.

                   179.      By positioning JUULpods as a delicious treat rather than a system for delivering

          a highly addictive drug with dangerous side effects, JUUL unfairly led consumers to the

          conclusion that JUULpods were not only healthy (or at least essentially harmless), but also a

          pleasure to be enjoyed regularly, without guilt or adverse effect.

                    180.     By modeling its nicotine pods’ flavor profiles on sweets, naming its nicotine pods

           after those sweets, and using images of the sweets in JUULpod advertisements, JUUL

           conditioned viewers of its advertisements to associate JUUL with those foods. Through this

           conditioning process, Defendant sought to link the sight or mention of JUUL products to mental

           images of the fruits and desserts in JUUL’s advertising, which would in turn trigger food-based

           physiological arousal including increased salivation and heart rate. These physiological

           responses, in turn, would make JUUL use more appealing.

                   181.      By 2017, JUUL knew that the foreseeable risks posed by fruit and candy-flavored

          e-liquids had materialized. A significant percentage of JUUL’s customers included adolescents

          who overwhelmingly preferred Fruit Medley and Crème Brûlèe over Tobacco or Menthol.105

          Instead of taking corrective action or withdrawing the sweet flavors, JUUL capitalized on youth

          enthusiasm for its products.



          105
             Truth Initiative, JUUL fails to remove all of youth’s favorite flavors from stores (Nov 15, 2018),
          https://truthinitiative.org/news/juulfails-remove-all-youths-favorite-flavors-stores (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                 59

                                                               59 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         63 of
                                                                            61103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                   182.      JUUL disingenuously asserts that it did not intend its flavors to appeal to young

          people, including Plaintiff. After 11 senators sent a letter to JUUL questioning its marketing

          approach and kid-friendly e-cigarette flavors like Fruit Medley, Crème Brûlèe and Mango, JUUL

          visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

          not realize they were using the products, according to a staffer for Sen. Dick Durbin (D-Ill.).

          JUUL’s statements to Congress—which parallel similar protests of innocence by tobacco company

          executives—were false.

                   183.      In November 2018, in response to litigation and other mounting public pressures,

          JUUL announced that it had “stopped accepting retail orders” for many of its flavored JUULpods,

          such as mango, crème brûlèe, and cucumber.106 But JUUL’s promise is misleading. JUUL has only

          refused to sell them directly to retailers, but it still manufactures and sells the JUULpods. The pods

          can still be purchased on its website by persons under age 26. JUUL also continues to sell “Cool”

          Mint in gas stations knowing that the flavor is incredibly popular with youth and will become the

          de facto favorite if access to other flavors is removed.

                   184.      The only responsible solution to prevent flavored JUULpods from getting into the

          hands of young people is to stop manufacturing them.

                    7.       JUUL Developed Point-of-Sale Advertising That Emphasized the Products’
                             Positive Image Without Adequately Disclosing Its Nature and Risks.

                    185.     The cigarette industry spends $8.6 billion a year in point-of-sale (“POS”)

           promotions—or almost $990,000 every hour.107 In a 2009 study of adult daily smokers,


          106
            Kaplan & Hoffman, Juul Suspends Selling Most E-Cigarette Flavors in Stores (Nov 13, 2018), The New York
          Times, www.nytimes.com/2018/11/13/health/juul-ecigarettes-vaping- teenagers.html (as of July 5, 2019).
          107
             The Truth About Tobacco Industry Retail Practices, Truth Initiative,
          https://truthinitiative.org/sites/default/files/media/files/2019/03/Point-of-Sale-2017_0.pdf (as of July 5, 2019)




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                      60

                                                               60 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                    INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         64 of
                                                                            62103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           unintended cigarette purchases were made by 22 percent of study participants, and POS displays

           caused nearly four times as many unplanned purchases as planned purchases. 108 Younger

           smokers, in particular, are more likely to make unplanned tobacco purchases in the presence of

           POS advertising.109

                       186.    Studies show that tobacco use is associated with exposure to retail advertising and

          relative ease of in-store access to tobacco products. Some studies have shown that youth who were

          frequently exposed to POS tobacco marketing were twice as likely to try or initiate smoking than

          those who were not as frequently exposed. Frequent exposure to tobacco product advertising and

          marketing at retail normalizes tobacco and smoking for youth over time and makes them more

          likely to smoke. POS marketing is also associated with youth brand preference. Research shows

          that young adult smokers prefer the tobacco brands marketed most heavily in the convenience store

          closest to their schools. Before its launch in 2015, JUUL and Cult Collective developed innovative

          packaging and creative in-store displays that would carry their message through into stores.

                        187.   In particular, they designed bright, white packages. The packaging looked similar

           to iPhone packaging, which JUUL knew would resonate with young people, and because it was

           solid white, the packaging stood out and caught people’s eyes when displayed in store shelves.

           This packaging buttresses Defendant’s online marketing of JUUL e-cigarette as “the iPhone of

           Ecigs,” thereby framing them as a cool, fashionable item to own and use. JUUL posters and signs

           at the point of sale also promoted JUUL’s flavors. From 2015 through late 2018, JUUL promoted

           JUUL products and JUUL flavors at the point of sale without disclosing that the products

           contained nicotine or warning that the products could lead to addiction. Instead, JUUL’s



          108
                Id. at 4.
          109
                Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       61

                                                          61 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         65 of
                                                                            63103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           promotions displayed the colorful JUULpod caps and their food-based names while omitting that

           JUUL delivers nicotine, is addictive, carries risks of stroke and other cardiovascular events, and

           is unsafe for anyone under age 26.



                  188.   For many, JUUL’s POS materials provided an introduction to the brand. Because




           JUUL’s POS materials omitted the most material features of JUUL’s product—that it is a

           powerfully addictive nicotine delivery system, unsafe for anyone under age 26—adolescents who

           saw JUUL’s POS and were later offered a JUUL would have no reason to think that what they

           were being offered JUUL contained nicotine, or posed risks of addiction, or was unsafe.

                  8.     JUUL Used Social Media to Inundate Target Consumers, Particularly Youth,



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  62

                                                     62 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                      INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         66 of
                                                                            64103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                           With Messaging Promoting Its Nicotine Products

                   189.    JUUL not only designed its advertising with an eye to what might be appealing to

           young people, but set about disseminating those ads to ensure that young people see them. JUUL

           set out to advertise on at least three major social media platforms: Instagram, Facebook, and

           Twitter, and disseminated the information in various ways across the platforms.

                  190.     On information and belief, JUUL maintains active accounts on most social media

          platforms, including Instagram, Facebook, and Twitter, where JUUL tweeted nearly 5,000 times

          in 2017 alone. As of 2016, 76 percent of American teens age 13-17 used Instagram, 66 percent of

          teens use Facebook, and 44 percent of teens use Twitter.110 While JUUL continues to maintain its

          Twitter page, it deleted nearly all content from its Instagram and Facebook pages around

          November of 2018, in response to lawsuits.

                  191.     JUUL was able to deliver content directly on social media using two approaches.

          First, it could post its advertisements directly to its own page, where it would be viewed by those

          who followed JUUL, and those who shared its posts (“Unpaid Advertising”). And it could engage

          in paid advertising, whereby it could target specific demographics of people to ensure they

          received its advertisements (“Paid Advertising”).

                  192.     With respect to Unpaid Advertising, Instagram was the centerpiece of JUUL’s

          teen-focused advertising blitz. Instagram is used overwhelmingly by teenagers. At least 72% of

          teenagers in the United States have an Instagram account, and at least 63% of teenagers between

          the ages of 13 and 17 use Instagram every day. 111 While increasingly more adults are using


          110
              Snapchat And Instagram Are The Most Popular Social Media Platforms Among American Teens, The Associated
          Press-NORC Center for Public Affairs Research, http://apnorc.org/projects/Pages/HTML%20Reports/instagram-
          and-snapchat-are-most-popular- social-networks-for-teens.aspx (as of July 5, 2019)
          111
              Smith & Anderson, Social Media Use in 2018: A majority of Americans use Facebook and YouTube, but young




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                          63

                                                         63 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                          INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         67 of
                                                                            65103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          Instagram, this has been a recent development, and thus, advertisers typically only use Instagram

          if they are interested in marketing to young people, especially teenagers.

                   193.     Because of the way Instagram delivers content, Instagram allowed for fast,

           effective delivery and sharing of its graphic, simple messages. Users would see these images

           simply by scrolling through their feeds.

                  194.      JUUL also disseminated Unpaid Advertising across social media through its use

          of hashtags. Hashtags are simple phrases preceded by a #, and they operate as a way of cataloguing

          posts. Authors of posts use hashtags if they want their posts to be discovered and seen by people

          outside of their networks. On most social media platforms, users can find information by doing a

          search for a hashtag with that key word. Thus, people interested in JUUL, could enter into the

          search bar on most Social Media Platforms “#JUUL” to find posts that include that hashtag.

          Instagram takes it one step farther and allows users to set up their accounts so that posts with a

          certain hashtag are automatically delivered to their feed.

                  195.      JUUL’s hashtag marketing played a central role in the viral spread of JUUL

          between teenagers. The use of hashtags in social media advertisements “can be used to get your

          content in front of a bigger audience, raise awareness about your brand, target a very specific group

          of people, boost your SEO, and use hot trends and topics to your advantage.112 Hashtags are “the

          best weapon in your arsenal, aside from influencer marketing” for getting content “in front of its

          intended audience.”113 Through hashtag marketing, brands can join in on trending topics, engaging



          adults are especially heavy users of Snapchat and Instagram (Mar 1, 2018), Pew Research Center,
          www.pewinternet.org/2018/03/01/social-media-use-in-2018/ (as of July 5, 2019).
          112
              Ryan, Hashtag Marketing: How to Use Hashtags for Better Marketing Campaigns, Mention,
          https://mention.com/blog/hashtag-marketing-how-to-use-hashtags-for-better-marketing- campaigns/ (as of July 5,
          2019).
          113
              Id.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                   64

                                                           64 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         68 of
                                                                            66103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          “an insane amount of readers” by using “hashtags which aren’t closely related to your industry”

          by, e.g., using holiday-related hashtags.114 By using “branded hashtags” that include the

          company’s name or a specific product, advertisers can monitor the performance of specific

          campaigns. Another advantage of branded hashtags is user-generated content: “Every time a user

          puts one of your branded hashtags inside one of their posts, they are increasing your presence on

          social media” by promoting the branded hashtag, and the related content, to the user’s followers.115

          Through successful hashtag marketing campaign, brands can create communities through which

          “followers will not only be able to communicate via chat or messages, but also connect with each

          other by using your hashtag.”116

                    196.   From 2015 through 2018, JUUL used hashtag marketing consistently on Twitter,

          Instagram, and Facebook to promote its products. In various posts, JUUL would slip in hashtags

          so that their posts would be found by young people. This post is not a paid advertisement, but a

          post to JUUL’s Instagram feed. JUUL used #TBT, which is an acronym for “Throwback

          Thursday.” Throwback Thursday is a popular meme on social media, and teenagers are especially

          likely to understand it and use it. Thus, any teenager who had elected to follow the hashtag TBT

          would see this post when they logged into Instagram that day. Moreover, no one would see any

          warning regarding nicotine unless they actually opened the post. JUUL frequently used other

          hashtags that would be used by teenagers to push their product to them across social media, such

          as #icymi (“in case you missed it”).

                    197.   JUUL also used hashtags to convert young users into salespersons through unpaid

          viral marketing.


          114
              Id.
          115
              Id.
          116
              Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   65

                                                      65 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         69 of
                                                                            67103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                     198.      Despite JUUL deactivating some of its social media accounts in November 2018,

          “the vibrant community of #juul lives on, including an abundant representation of youthful

          postings.”117 “The JUUL hashtag lives on. It’s immortal. It’s still viral in peer-to-peer teen

          promotion.”118

                     199.      In disseminating Paid Advertising, the Social Media Platforms allow companies

          like JUUL to engage in micro-targeting, i.e., to select precisely what demographics of people

          should be exposed to its advertising. Social Media Platforms create internal profiles for the

          consumers that use them, tracking their online activity to determine their likes, habits, and

          purchasing power. When advertisers pay to disseminate ads, they can choose to target those ads

          so that they are received only by people whose digital footprint suggests an interest or

          predisposition to the product. JUUL would have had the option to exclude teenagers. It also could

          have elected to narrow its target audience to people with an interest in tobacco products, if it wanted

          to reach and convert non-smokers. Or it could target a broader audience of people whose digital

          footprints did not reveal that they were smokers.

                     200.      While JUUL’s precise targeting methods are unknown, on information and belief,

          young people like Plaintiff are known to have been exposed to JUUL’s Paid Advertising while on

          social media, suggesting that JUUL did not narrow its target audience to adult smokers.

                     201.      Moreover, regardless of to whom JUUL targeted paid advertisements, JUUL’s use

          of Paid Advertising was aggressive, and had the inevitable result of reaching teenagers, including

          Plaintiff. Paid advertising can be shared and liked just as Unpaid Advertising. JUUL relentlessly



          117
                Robert K. Jackler, M.D. et al, JUUL Advertising Over Its First Three Years on the Market (Jan. 21, 2019).
          118
            Quote by Robert K. Jackler, M.D., in https://www.vox.com/2019/1/25/18194953/vape-juul-e- cigarette-
          marketing.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                    66

                                                                66 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         70 of
                                                                            68103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          advertised to its targeted audience, across all Social Media Platforms. Plaintiff saw JUUL

          advertising on a near daily basis, regardless of what platform she used. The continual use of Paid

          Advertising increased the pressure to buy, and it made quitting harder due to the fact that she was

          exposed to the advertising all day long through her phone and other personal electronic devices.

                  9.      JUUL Exploited Social Media to Target Young People

                  202.    To broaden the reach of its campaign, JUUL used “influencers” to push the product

           to young people. Influencers are “high-social net worth” individuals who have developed large

           social media followings – i.e., the “cool kids” of the social media world. People follow

           influencers because they tend to deliver lots of high quality, interesting photos and content, and

           because they are known to be trend-setters.

                 203.     Viewed as tastemakers and trendsetters by their followers, influencers are prized

          sources of brand promotion on social media networks. Companies seeking to market products

          often will pay influencers to advertise their products, similar to the ways in which they utilize

          “product placement” in movies. They seek out influencers with large amounts of followers in their

          target demographic, and will offer these influencers money or other deals to promote their

          products. The influencer then will create various posts on social media using the product.

          Typically, these posts are images of them using the product, but sometimes these posts will include

          videos, longer written reviews, or other information about the product. Influencers often include

          in these posts company-endorsed hashtags or links to the company’s website to try to direct their

          followers to learn more. The company gets the benefit of having word-of-mouth advertising, and

          the influencer is able to attract more followers because those followers want to stay in the loop

          about new products and deals. While influencers operate on all Social Media Platforms, most of

          them rely primarily on Instagram.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  67

                                                     67 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         71 of
                                                                            69103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                     204.      JUUL relied on influencers to carry out its viral marketing campaign. JUUL’s

          reliance on influencers appears to have begun around June 2015, when JUUL listed a position on

          its website for a three-month Influencer Marketing Intern.119 JUUL described the position as

          follows: “The Influencer Marketing Intern will create and manage blogger, social media and

          celebrity influencer engagements. . . to build and nurture appropriate relationships with key

          influencers in order to drive positive commentary and recommendations through word of mouth

          and social media channels, etc.”120 JUUL’s efforts to solicit influencers appears to have been

          underway for years; until December 2018, JUUL’s website still called for individuals to “Join the

          JUUL influencers.” Applicants were required to disclose their profile information for Instagram,

          Twitter, and Facebook, as well as various other blog and vlog platforms, suggesting that JUUL

          was interested in understanding whether the influencers could help JUUL reach its targeted youth

          demographic.

                     205.      JUUL’s outreach had its desired impact, as it was able to line up influencers to

          promote its products to teenagers, while spreading pictures of cool, young people using JUUL. In

          addition to all the means above, JUUL paid influencers and celebrities to promote JUUL,

          generating even more attention and exposure to young people, and reinforcing that the products

          were safe, cool, and fun.

                     206.      JUUL used or ratified multiple accounts across many social media sites to reach

          young people, even encouraging users to JUUL at school.

                     207.      JUUL also enjoyed the benefit of third-party promoters who reached hundreds of

          thousands of young people.



          119
                https://www.internships.com/marketing/influencer-marketing-intern-i7391759 (last accessed Nov 14, 2018).
          120
                Id.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                   68

                                                              68 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                       INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         72 of
                                                                            70103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                  208.     Cigarette companies are prohibited from conducting any of the practices described

          above under the Tobacco Master Settlement Agreement. Activities such as product placement in

          performances and professional videos have been identified as against public policy for nicotine

          products.

                  209.      One recent study concluded that JUUL was “taking advantage” of the reach and

          accessibility of multiple social media platforms to “target the youth and young adults . . .because

          there are no restrictions,” on social media advertising.121

                  10.     JUUL Utilized a Pricing and Distribution Model Designed to Put the
                          Product Within Reach of Youth Without Disclosing Harms.

                   210. Cigarette companies for years sold youth-brand cigarettes at lower prices that

           young smokers could afford and used discounts and other promotions to ensnare them. JUUL is

           no different. It not only designed a marketing campaign to reach young people and entice new

           smokers, but it priced its products in such a way to ensure they would buy them.

                  211.    A pack of four JUULpods, which, according to JUUL, is the equivalent of four

          packs of cigarettes, costs approximately $13-$20. JUUL’s website charges $15.99 for a pack of

          JUULpods, or about $4 per JUULpod. By contrast, a single pack of cigarettes in Connecticut costs

          approximately $9, and $13 in New York.

                  212.    For years, JUUL directed all of its product to gas stations. JUUL knows that

          teenagers and those new to smoking are likely to frequent gas stations and convenience stores

          rather than smoke shops. By distributing in those kinds of stores, JUUL would increase the chances

          that these people would purchase the product.



          121
             Kelley, JUUL Sales Among Young People Fueled by Social Media, Says Study (Jun 4, 2018), The Washington
          Times, www.washingtontimes.com/news/2018/jun/4/juul-sales-among-young- people-fueled-by-social-med/ (as of
          July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                               69

                                                          69 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         73 of
                                                                            71103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                 213.    To further drive curiosity and interest, and make it so its target audience, and

          especially teenagers, would purchase JUUL, JUUL instructed retailers to display the product in an

          unusual fashion. Whereas cigarettes and other tobacco products have long been kept behind the

          counter, JUUL designed display cases that would sit on store shelves. JUUL intentionally designed

          the clear display cases so that the bright white, sleek packaging and the flavors would catch

          consumers’ eyes and make them interested in purchasing the product.

                 214.    JUUL knew that by asking retailers to display JUUL products separate from other

          tobacco products, and within arms’ reach, it would also suggest to consumers that JUUL was safer

          than traditional cigarettes and that it was not an addictive drug.

             K. JUUL Used Non-Age-Restricted Emails to Promote and Track Its Products

                  215.    Between 2015 and 2018, JUUL sent around 200 email promotions to customers

           and potential customers. JUUL’s email subscription list was not age-restricted and, until recently,

           users who failed the age verification requirements on JUUL’s purchase page were nevertheless

           added to JUUL’s mailing list and emailed a coupon for a discount on a Starter Kit. The JUUL

           emails promoted retail locations, flavors, discounts, and “refer a smoker” programs. The emails

           also promoted JUUL’s find-a-store locator.

                 216.     JUUL also used emails to distribute surveys. Because JUUL’s emails were not

          age-restricted, neither were their surveys. On information and belief, JUUL thus collected data

          from minors. JUUL paid customers, including youth, up to $30 to complete some surveys.

             L. JUUL Knew its Scheme to Attract Young Smokers Like Plaintiff had Worked

                  217.    Within a few months of the JUUL’s commercial release in June 2015, a former

           JUUL executive reportedly told the New York Times that JUUL “quickly realized that teenagers

           were, in fact, using [JUULs] because they posted images of themselves vaping JUULs on social


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   70

                                                       70 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         74 of
                                                                            72103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




           media.”122

                   218.      JUUL tracked and closely monitored usage among youth through social media,

          online surveys, YouTube videos, hashtags, likes, email lists, and myriad other sources.

                   219.      By the end of 2015, young people had posted tens of thousands of videos on

          YouTube demonstrating ways to “JUUL in school” and in other locations without teachers,

          coaches or parents finding out.

                   220.      From the outset, JUUL was well-aware that a huge portion of its sales was going

          to persons like Plaintiff under age 26, but did nothing to curb, prevent, mitigate the harms that its

          products could cause.

                M. JUUL Created a Youth Vaping Epidemic and Exposed a New Generation to the
                   Dangers of Nicotine Products.

                    221.     JUUL’s marketing and product design efforts have been wildly successful.

           Since its launch, JUUL is now the fastest growing e-cigarette in the country. Because the JUUL

           delivers more nicotine in a shorter amount of time than any other product, delivers that nicotine

           in a sweetened vapor that causes no irritation, and does so through a concealable device that

           can be consumed discretely in class, at home, and in the car, nicotine naïve users like Plaintiff

           frequently spiral into patterns of addiction with no historical precedent. It is not uncommon for

           teenagers, like Plaintiff, to consume two JUULpods a day, the nicotine equivalent of at least

           as many—and likely more—packs of cigarettes.

                   222.      Because JUUL’s marketing turned the JUUL into a status symbol for teens, the

          acute nicotine addiction a JUUL fosters is frequently reinforced by the idea—which JUUL


          122
             Richtel & Kaplan, Did Juul Lure Teenagers and Get ‘Customers for Life’?: The e-cigarette company says it
          never sought teenage users, but the F.D.A. is investigating whether Juul intentionally marketed its devices to youth
          (Aug 27, 2018), The New York Times, www.nytimes.com/2018/08/27/science/juul-vaping-teen-marketing.html (as
          of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                     71

                                                              71 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                            INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         75 of
                                                                            73103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          spread—that JUUL use is what “cool” popular kids do in high school. As a result, the medical

          community has found itself ill-equipped to develop a treatment for JUUL-addicted youth, as

          evidenced by a January 2019 FDA-sponsored meeting concerning the role of drug therapies in

          treating e-cigarette use.

                  223.      The vaping epidemic caused by JUUL has swept the entire nation in a short period

          of time. On December 28, 2018, the University of Michigan’s National Adolescent Drug Trends

          for 2018 reported that increases in adolescent Electronic Nicotine Delivery System (“ENDS”)

          vaping from 2017 to 2018 were the “largest ever recorded in the past 43 years for any adolescent

          substance use outcome in the U.S.” 123

                  224.      The percentage of 12th grade students who reported vaping nicotine almost

          doubled between 2017 and 2018, rising from 11% to 21%. The ten-percentage-point increase in

          12th grade students who reported vaping nicotine (an indicator of nicotine addiction) is “twice as

          large as the previous record for largest-ever increase among past 30-day outcomes in 12th

          grade.”124 “One in five 12th graders vaped nicotine in the last 30 days in 2018.”125 And because

          JUUL controls over 50% of the e-cigarette market, and was released immediately prior to the jump

          in vaping prevalence from 11% of teens to 21%, the entire increase in vaping prevalence since

          2016 is attributable to JUUL.

                  225.      FDA Commissioner Dr. Scott Gottlieb has described the increase in e-cigarette

          consumption as an “almost ubiquitous – and dangerous – trend” that is responsible for an



          123
              Prieur, National Adolescent Drug Trends in 2018 (Dec 17, 2018), Institute For Social Research, The University
          of Michigan, https://isr.umich.edu/news-events/news- releases/national-adolescent-drug-trends-in-2018/ (as of July
          5, 2019).
          124
              Id.
          125
              Id.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                  72

                                                            72 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                         INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         76 of
                                                                            74103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          “epidemic” of nicotine use among teenagers.126 The rapid –indeed infectious- adoption of e-

          cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction to

          tobacco products.”127 The Commissioner identified the two primary forces driving the epidemic

          as “youth appeal and youth access to flavored tobacco products.”128

                  226.      Within days of the FDA’s declaration of an epidemic, Surgeon General Dr. Jerome

          Adams also warned that the “epidemic of youth e-cigarette use” could condemn a generation to “a

          lifetime of nicotine addiction and associated health risks.”129

                  227.     Even more troubling are the challenges associated with getting kids to quit JUUL

          once they start. JUUL’s aggressive social media campaign puts JUUL advertisements before them

          every day, all day. Those that want to stop thinking about it are faced with advertising when

          engaging in their regular activities. And even while JUUL has purportedly stopped advertising on

          social media in recent months, its hashtags, imagery, and impact live on, as there remain nearly

          524,000 posts and counting on Instagram featuring the #juul hashtag as of July 8, 2019.

                  228.     Moreover, many medications for breaking nicotine addictions are approved only

          for adults.

                  229.     The inadequacy of quality control and other standards in the manufacture of JUUL

          raises additional, serious public health concerns regarding youth access and use. For instance,

          actual nicotine concentrations in JUUL can vary from advertised amounts, sometimes significantly

          exceeding the advertised concentration of nicotine. Because the concentration of nicotine in JUUL


          126
              FDA launches new, comprehensive campaign to warn kids about the dangers of e-cigarette use as part of
          agency’s Youth Tobacco Prevention Plan, amid evidence of sharply rising use among kids, U.S. Food & Drug
          Administration, (Sep 18, 2018), www.fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm620788.htm (as of
          July 5, 2019)
          127
              Id.
          128
              Id.
          129
              Surgeon General’s Advisory on E-cigarette Use Among Youth (last updated Apr 9, 2019), CDC,
          www.cdc.gov/tobacco/basic_information/e-cigarettes/surgeon-general- advisory/index.html (as of July 5, 2019).


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                              73

                                                           73 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         77 of
                                                                            75103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          pods is already staggeringly high and potent, concentrations over the       advertised amounts can

          increase the risk that users could become addicted or experience nicotine poisoning, or experience

          a spike in blood pressure, which can result in serious illness or death. A related concern is the lack

          of full disclosure of all ingredients in e-liquids, some of which can also cause harm when inhaled.

             N. JUUL Implemented its Advertising Strategy with the Advice and Services of
                Defendants

                  230.    To implement such a diverse, wide-ranging advertising scheme, designed for the

           sole purpose of delivering its JUUL e-cigarette products to young consumers, JUUL worked in

           concert with an array of marketing, research and development, and distribution professionals.

                 231.     JUUL’s advertising and marketing relied on the ideas, strategies, and advice of

          marketing and public relations entities.

                 232.     Defendant Altria willingly and knowingly provided advertising expertise to JUUL,

          fully aware that JUUL would use these advertisements to target, sell to, and ultimately increase

          the number of young people consuming nicotine via its products.

                 233.     Defendants used their knowledge of how young adults use social media, interact

          with social media posts, and are influenced by such posts, to create an advertising strategy designed

          to consistently, relentlessly, and exploitatively induce young adults and teenagers to use JUUL’s

          JUUL e-cigarette products.

                 234.     Defendant Altria provided their marketing services knowing that the marketing

          slogans, advertisements, and advertising methods they created were deceptive, provided no

          meaningful warning to users, and would necessarily mislead or otherwise falsely suggest that

          JUUL’s JUUL e-cigarette products were not harmful, not addictive, or otherwise safe for use.

                 235.     Defendants expended time, money, and effort in order to design, create, and




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     74

                                                       74 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         78 of
                                                                            76103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          implement and pervasive advertising scheme whose sole purpose was to exploit and influence the

          minds of young adults into associating social status, popularity, desirability, and success with the

          purchase and consumption of JUUL’s JUUL e-cigarette products.

                 236.       Defendants essentially used the playbook of cigarette and tobacco product

          advertising implemented by companies such as Defendant Philip Morris, in order to market JUUL

          e-cigarette products to young adults.

             O. JUUL Unraveled Decades of Progress in Reducing Teen Smoking by Exploiting
                Regulatory Loopholes.

                     237.   The teen vaping epidemic was by design, not by accident.

                     238.   When JUUL was first developed, the FDA’s regulations on tobacco products were

           vague as to whether they applied to vaping devices. Because the regulations did not explicitly

           identify electronic vaping devices that dispensed tobacco and nicotine as a regulated product,

           JUUL interpreted those regulations to mean that it could sell its dangerous products to anyone,

           regardless of their age, and that it did not have to comply with the advertising and labeling

           restrictions that restricted other tobacco companies.

                 239.       As other vaping companies began to enter the market, JUUL no doubt knew that

          this gray area was unlikely to stay gray for long. Knowing that the clock was ticking, JUUL went

          on a wild spree to get as many young people addicted as possible while it still viewed itself as

          “unregulated.” The aggressive advertising described above was designed not just to sell the

          products to teenagers, but to sell the product to as many teenagers as possible while it still had a

          plausible defense to any assertion that it was violating FDA regulations. By hooking teens, JUUL

          not only ensured it would have loyal consumers for decades, but those teens would influence their

          friends.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   75

                                                      75 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         79 of
                                                                            77103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                 240.     Moreover, by pumping social media platforms full of images of cool, young people

          having fun while JUULing, JUUL ensured that everyone from adults to young children, would

          think JUULing was a cool, fun, and safe activity. Just as RJR Reynolds learned with Joe Camel,

          even very young children would in turn be more likely to form strong, positive associations with

          the tobacco product and be more susceptible to trying it in the future.

                 241.     In 2017, the FDA announced that it would be taking steps to regulate vaping

          devices such as JUUL and other ENDS. Regulations were proposed and ultimately went into effect

          in late 2018. But the damage was done, and it was too late for minor Plaintiff E.B.

                 242.     In 2018, after the FDA opened an investigation and lawsuits were filed, JUUL set

          out to rewrite its history. It has removed from its website and much of the internet images of

          glamorous young models seductively exhaling clouds of vapors. JUUL’s website now pictures

          middle-age adults in non-glamorous settings and suggests that JUUL solely exists for the benefit

          of adult smokers looking for an alternative. Although JUUL now markets its product as a smoking

          cessation device (“Switch to JUUL”), it has not received FDA approval as a modified risk tobacco

          product or as a nicotine replacement therapy, and JUUL’s e-cigarette has not participated in any

          FDA approval process analyzing its risks and benefits. While JUUL has also announced some half-

          hearted voluntary measures to reduce access to young people, the cat cannot go back in the bag.

          The viral marketing campaign and images live on, the candy flavors are still available, and the

          product remains designed to maximize the nicotine delivery for young people, leading to

          devastating health consequences.

                 243.     To this day, JUUL has not disclosed the health risks associated with its products,

          has not recalled or modified its products despite the known risks, and continues to foster a public

          health crisis, placing millions of young people in harm’s way.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  76

                                                      76 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         80 of
                                                                            78103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




              P. JUUL’s Conduct Harmed E.B.

                   244.    Upon information and belief, Plaintiff first tried JUUL in or around 2019, when

           the device became especially ubiquitous among her school friends.

                  245.     Upon information and belief, Plaintiff started using JUUL with her friends, largely

          because it had a cool design, appealing flavors, and was fun to use. Part of the attraction for E.B.

          was the discreet slick design that would avoid detection from authority figures.

                  246.     Upon information and belief, E.B. was initially attracted to JUUL’s candy-like

          flavors and tried a number of others. She used JUUL devices and pods purchased at Electronic

          Cigarettes’ Owego Vapor King, close to her home in Tioga County, New York. At the store and

          at gas stations, E.B. was exposed to JUUL’s point of sale advertising, promotions, and messaging.

                  247.     Upon information and belief, like the majority of young people surveyed, Plaintiff

          was not aware when she first began “JUULing” how much nicotine the device contained, or that

          it carried any health risks.

                  248.     E.B. relied to her detriment on JUUL’s representations that the product was safe,

          not harmful, and fun.

                  249.     JUUL never warned E.B. that JUUL was addictive, dangerous, could cause her to

          suffer a cardiovascular injuries, or would permanently alter her brain.

                  250.     Had E.B. known that JUUL was overly addictive, carried health risks, and would

          cause the problems it has in her health and personal life, she never would have tried it.

                  251.     JUUL never disclosed that it had manipulated the nicotine in JUUL to deliver

          massive doses of nicotine that could addict her almost immediately, an addiction that she will now

          fight for the rest of her life.

                  252.     JUUL never instructed E.B. that the product was unsafe for her, nor how much


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   77

                                                      77 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         81 of
                                                                            79103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          JUUL was safe to consume.

                 253.     Upon information and belief, had E.B. known that JUUL was not safe, was

          addictive, dangerous, could cause cardiovascular issues, could permanently alter her brain and

          impair her mood and mind, that JUUL had manipulated nicotine to maximize addiction, or that

          each JUULpod delivered substantially more nicotine than a pack of cigarettes, she would not have

          used or continued to use JUUL.

                 254.     Upon information and belief, within a few puffs of JUUL, E.B. became addicted

          to nicotine. Her use steadily increased, until she began using JUUL immediately upon waking, all

          throughout the day, and then just before going to sleep. She would JUUL during class, at home, in

          vehicles, practically anywhere that she could get away with it. She struggled to function without

          nicotine, and when she tried to quit using the product, she would shake, have mood swings, and

          become antsy and irritable, even to the point of lying to her family. The level of nicotine her body

          required increased over time, forcing her to consume more and more, which only further increased

          her nicotine levels. E.B. was locked in the addiction cycle from the first hit.

                 255.     Upon information and belief, before she started to use JUUL, E.B. exhibited no

          signs or indications that she had an addictive personality. While she has and will continue to fight

          her addiction and to lead as normal a life as possible, E.B.’s brain injuries have caused her to

          become more withdrawn, aggressive and impatient with her family and friends.

                 256.     As a direct and proximate result of JUUL’s conduct, E.B. suffered life-altering and

          permanent injuries, including: severe nicotine addiction, permanent brain changes, and mood

          disorders. E.B.’s nicotine addiction puts her at serious risk for life-long health problems including,

          but not limited to, increased risk of heart disease and stroke, changes in brain functionality that

          lead to increased susceptibility to anxiety, depression and other addictions, decreased functionality


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     78

                                                       78 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         82 of
                                                                            80103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          of the endocrine system, heightened risk of cancer, and negative effects on fertility. Health risks

          aside, E.B. also faces a lifetime of economic losses needed to sustain a nicotine addiction for the

          remainder of her life.

                 257.     As a result of her injuries caused by JUUL, E.B. has incurred and will incur

          significant medical and other expenses to sustain and/or fight her nicotine addiction for the rest of

          her life, pain and suffering, and emotional distress.

                          AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                               DEFENDANTS FOR NEGLIGENCE

                 258.     Plaintiff incorporates the above and below allegations by reference.

                 259.     At all relevant times, JUUL Labs designed, engineered, developed, manufactured,

          fabricated, assembled, equipped, tested or failed to test, inspected or failed to inspect, labeled,

          advertised, promoted, marketed, supplied, distributed, wholesaled and/or sold the JUUL Devices

          and Pods (“JUUL Products”) that Plaintiff consumed and which were intended by Defendants to

          be used as a method of ingesting nicotine and the other aerosolized constituents of JUUL’s nicotine

          solution.

                 260.     JUUL Products were defective in design in that they did not perform as safely as

          an ordinary consumer would have expected them to perform when used in an intended or

          reasonably foreseeable way.

                 261.     Defendants had constructive notice or knowledge and knew, or in the exercise of

          reasonable care should have known, that its JUUL Products under ordinary use were harmful or

          injurious, particularly to youths and adolescents, including the Plaintiff. Defendants knew or,

          should have known the risks inherent in minors ingesting nicotine, particularly severe lifelong

          nicotine addiction and decreased brain development. These are serious injuries in that they affect



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    79

                                                      79 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         83 of
                                                                            81103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          not only the short-term quality, but the remainder of the young person’s life.

                 262.     The JUUL Defendants claim they designed JUUL for use by adult smokers.

          However, Defendants designed and marketed their products to appeal to nonsmokers, youths and

          adolescents and to encourage them to buy and use the product. Defendants defectively designed

          JUUL in a number of ways.

                 263.     JUUL products are inherently defective because they contain and deliver

          significantly more nicotine than JUUL represents and significantly more nicotine than traditional

          cigarettes. Moreover, JUUL is unreasonably dangerous and therefore defective in design because

          it is made to create and sustain addiction. JUUL designed the product to contain more nicotine than

          necessary to satisfy a cigarette smoker’s nicotine craving with the intention of creating addiction.

          JUUL’s nicotine salts enhance the risk and severity of addiction; it supplies nicotine at high levels

          without any of the intake harshness associated with other nicotine products. Furthermore, JUUL

          is defectively designed in that it uses flavors that appeal to minors and enhances minors’ ability to

          intake dangerous amounts of nicotine. The risks inherent in the design of JUUL outweigh

          significantly any benefits of such design.

                 264.     In addition, JUUL products are inherently defective in that it is created to be easy

          to hide, a design that is enticing to minors. Lifelong smokers are accustomed to the open, notorious

          and inconvenient act of smoking cigarettes – the smell and taste of cigarettes as well as the need

          to step outside and smoke. These are traditional properties of smoking a cigarette that smokers

          actually often appreciate and enjoy. A smoke break has been valued for year by smokers. A device

          that is easy to hide, tastes good, and does not smell is not necessary to draw in lifelong smokers as

          customers, but it is entirely necessary to draw in first time smokers and minors. The physical

          appearance of JUUL makes it easy for minors to hide it at school or at home by concealing it in


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    80

                                                       80 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         84 of
                                                                            82103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          their clothing, backpacks, markers, or even their hand, or by passing it off as a USB or another

          device, a feature that would not be necessary or appealing to a lifelong smoker. However, the

          design is most certainly convenient to a minor. It also is designed in such a way as to look

          completely harmless. Resembling a USB drive that tastes good in this technology driven age, the

          JUUL device is duly attractive to nonsmokers of every age.

                 265.     The benefits of JUUL products’ design are not outweighed by their risks,

          considering the gravity of the potential harm resulting from the use of the products, the likelihood

          that harm would occur, the feasibility and cost of an alternative safer design at the time of

          manufacture, and the disadvantages of an alternative design.

                 266.     At all times relevant, Defendants could have employed reasonably feasible

          alternative designs to prevent the harms discussed in the complaint. Defendants could have created

          the product to not specifically appeal to minors and could have created the product to appeal more

          to current adult smokers. Defendants also could have significantly lowered the nicotine content

          while still satisfying an adult smoker’s nicotine cravings, maintaining the same need JUUL

          products so claim to meet. Defendants could have designed this product to not contain flavors that

          appeal to minors and make it easier to intake dangerous levels of nicotine.

                 267.     As a powerfully addictive and dangerous nicotine-delivery device, Defendants

          knew or should have known that JUUL products needed to be researched, tested, designed,

          advertised, marketed, promoted, produced, packaged, labeled, manufactured, inspected, sold,

          supplied, and distributed properly, without defects and with due care to avoid needlessly causing

          harm. Defendants knew or should have known that its JUUL products could cause serious risk of

          harm, particularly to young persons like Plaintiff.

                 268.     Specifically, Defendant Electronic Cigarettes, as a specialized retailer of tobacco


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   81

                                                      81 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         85 of
                                                                            83103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          products, is well-acquainted with the legal age for purchase as well as the dangers of nicotine.

          Electronic Cigarettes owed a particular duty to Plaintiff to not sell nicotine-containing products to

          minors, to warn of the product’s dangers, and to promote, advertise, or display the product in a

          way so that the ultimate consumer is not mislead. Defendant breached that duty by failing to

          disclose to the ultimate consumer that the JUUL products purchased were highly addictive in

          nature, carried serious health risks, were not for use by minors, and by actively promoting and

          advertising JUUL products so as to minimize their risks. Further, Electronic Cigarettes knew that

          under New York law, they were not to sell tobacco and/or nicotine products to minors.

                 269.     At all times relevant, Plaintiff was unaware of the design defects described in the

          Complaint. Further, Defendants knew or had reason to know that youths and adolescents would

          not fully realize the dangerous and addictive nature of the JUUL products and the long-term

          complications nicotine addiction can present, or that, due to their youth, inexperience and/or

          immaturity of judgment, would recklessly disregard such risks.

                 270.     As a result of JUUL’s conduct, Plaintiff was harmed directly and proximately by

          Defendants’ defectively designed JUUL e-cigarette as described herein. Such harm includes

          significant exposure to toxic substances, which may cause or contribute to causing disease; severe

          nicotine addiction, a permanent injury that E.B. will now struggle with for the rest of his life;

          E.B.’s exposure to such a high content of nicotine has also affected his brain development at such

          a crucial age, an injury that cannot be undone; and economic harm in that he would not have

          purchased JUUL or would have paid less for it if he had known the true facts and that he has paid

          a premium as a result of Defendants’ defective products.

                 271.     As a result, Plaintiff has been damaged in an amount which exceeds the jurisdiction

          of all lower courts which would otherwise have jurisdiction.


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    82

                                                      82 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         86 of
                                                                            84103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




            AS AND FOR A SECOND CAUSE OF ACTION AGAINST DEFENDANTS FOR
                    PRODUCTS LIABILITY – MANUFACTURING DEFECT

                  272.      Plaintiff incorporates the above and below allegations by reference.

                  273.      According to JUUL’s labels, JUULpods are supposed to contain 60 mg/mL of

          nicotine.

                  274.      According to JUUL’s ‘895 patent, JUULpods are intended to contain 4% benzoic

          acid by weight.

                  275.      The JUULpods manufactured by Defendants contained more than 60 mg/mL

          nicotine.

                  276.      The JUULpods manufactured by Defendants contained more than 4% benzoic

          acid.

                  277.      As a result of these manufacturing defects, the already extreme risk of addiction

          posed by JUUL e-cigarettes was heightened to an extent that increased the already extreme

          addiction risks the JUUL e-cigarettes posed.

                  278.      As a result, Plaintiff has been damaged in an amount which exceeds the jurisdiction

          of all lower courts which would otherwise have jurisdiction.


                         AS AND FOR A THIRD CAUSE OF ACTION AGAINST
                      DEFENDANTS FOR PRODUCTS LIABILITY – FAILURE TO
                               WARN / INADEQUATE WARNING

                  279.      Plaintiff incorporates the above and below allegations by reference.

                  280.      At all times relevant, Defendants manufactured, marketed, distributed, and/or sold

          the JUUL Products that Plaintiff consumed.

                  281.      At all times relevant, Defendants were well-aware that JUUL is a dangerous



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    83

                                                       83 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         87 of
                                                                            85103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          product that contains highly addictive levels of nicotine and subjects users to severe nicotine

          addiction and other serious medical conditions, as described in this Complaint. Further, the JUUL

          products that plaintiff consumed had other potential risks that were known or were knowable in

          light of the scientific and medical knowledge that was generally accepted in the scientific

          community well before and at the time of manufacture, market, distribution, and sale. Despite

          having that knowledge, Defendants failed to adequately warn the minor Plaintiff of the dangerous,

          addictive nature of JUUL as well as the multitude of health risks it posed.

                 282.     The potential risks presented a substantial danger when the JUUL Products were

          used or misused in an intended or reasonably foreseeable way.

                 283.     At all times relevant, Plaintiff would not have recognized the risks of using a JUUL

          device with a JUUL pod because Defendant JUUL has intentionally downplayed, misrepresented,

          concealed, and failed to warn of the heightened risks of nicotine exposure and addiction. Since the

          Altria Defendants partnered with JUUL, they too have since intentionally downplayed,

          misrepresented, concealed and failed to warn of the heightened risks of nicotine exposure and

          addiction.

                 284.     Further, the ordinary consumer of JUUL Products would not have recognized the

          potential for risks for the same reasons.

                 285.     JUUL Products were defective and unreasonably dangerous when they left

          Defendants’ possession because they did not contain adequate warnings, including warnings that

          the products are not safe for anyone under 26 years old, may cause strokes, heart attacks and other

          cardiovascular injuries, are powerfully addictive, may cause permanent brain changes and mood

          disorders, may impair learning and cognition. Additionally, the products lacked sufficient

          instructions, including that the product should not be used concurrently with cigarettes, and


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   84

                                                      84 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                               INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         88 of
                                                                            86103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          instructions regarding how many pods are safe to consume in a day.

                 286.     Instead, as described herein, Defendants marketed their products to young people

          and made them available in youth-friendly colors and flavors. Defendants also designed their

          products to be more palatable to youth and nonsmokers by increasing JUUL’s inhale-ability,

          incorporating appealing flavors, and increasing the level of nicotine that is absorbed by users,

          making them even more addictive and dangerous.

                 287.     Defendants had constructive notice or knowledge and knew, or in the exercise of

          reasonable care should have known, that its Products were dangerous, had risks, and were defective

          without adequate warnings or instructions, including because delivering high doses of nicotine to

          a young person could cause severe addiction to nicotine, permanently alter the structure of the

          developing brain and resulting in irreversible, life-altering injuries.

                 288.     In all forms of advertising as well as social media communications, Defendants

          failed to adequately warn or instruct foreseeable users, including youth and adolescent users, that

          JUUL products were unreasonably dangerous to them and created a high level of risk of harms

          caused by nicotine exposure and addiction as explained herein. Defendants failed to adequately

          warn in their advertising, social media communications, or anywhere on the product label that the

          product was not for sale for minors and should not be used or consumed by them. Instead, as

          described herein, Defendants marketed their products to minors and made them available in youth-

          friendly colors and flavors. Defendants also designed their products to be more palatable to youth

          and nonsmokers by increasing JUUL’s inhale-ability and increased the level of nicotine that is

          absorbed by users, making them even more addictive.

                 289.     Specifically, Defendant Electronic Cigarettes, a specialized retailer of tobacco

          products, is well-acquainted with the dangers of nicotine. Defendant had an opportunity to warn


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  85

                                                       85 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         89 of
                                                                            87103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          Plaintiff directly that JUUL products created a high level of risk of harms caused by unreasonable

          amounts of nicotine exposure and failed to do so. Instead, these Defendants marketed and sold

          JUUL products without adequately warning consumers, poisoning Plaintiff’s brain for profit.

                 290.     The defects in JUUL Products, including the lack of warnings, existed at the time

          the JUUL pods and devices were sold and/or when the JUUL pods and devices left JUUL’s

          possession or control.

                 291.     As a result of Defendants’ failures to adequately warn and/or instruct, Plaintiff was

          harmed directly and proximately as described herein. Such harm includes significant exposure to

          toxic substances, which may cause or contribute to causing disease; severe nicotine addiction, a

          permanent injury that E.B. will now struggle with for the rest of his life; E.B.’s exposure to such

          a high content of nicotine has also affected his brain development at such a crucial age, an injury

          that cannot be undone; and economic harm in that he would not have purchased JUUL or would

          have paid less for it if he has known the true facts and that he had paid a premium as a result of

          Defendants’ failure to warn.

                 292.     As a result, Plaintiff has been damaged in an amount which exceeds the jurisdiction

          of all lower courts which would otherwise have jurisdiction.

                 293.     The inadequate warning was a substantial factor in E.B. becoming addicted to

          nicotine and being at risk for the severe health problems discussed herein.

                 294.     Based on Defendants’ misconduct, E.B. demands compensatory and punitive

          damages as set forth below.

               AS AND FOR A FOURTH CAUSE OF ACTION AGAINST DEFENDANTS
               FOR NEGLIGENT/GROSSLY NEGLIGENT DESIGN AND MARKETING

                 295.     Plaintiff incorporates the above and below allegations by reference.



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    86

                                                      86 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                  INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         90 of
                                                                            88103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                 296.     Defendants had a duty and owed a duty to Plaintiff to exercise a degree of

          reasonable care including, but not limited to: ensuring that JUUL marketing does not target minor;

          ensuring that JUUL devices and JUULpods are not sold and/or distributed to minors and are not

          designed in a manner that makes them unduly attractive to minors; designing a product that is not

          defective and unreasonably dangerous; designing a product that will not addict youth or other users

          to nicotine; adequately warning of any reasonably foreseeable adverse events with respect to using

          the product. Defendants designed, produced, manufactured, assembled, packaged, labeled,

          advertised, promoted, marketed, sold, supplied and/or otherwise placed JUUL Products into the

          stream of commerce, and therefore owed a duty of reasonable care to avoid causing harm to those

          consumed it, such as Plaintiff.

                 297.     JUUL’s Products were the types of products that could endanger others if

          negligently made, promoted, or distributed. Defendants knew the risks that young people would

          be attracted to their electronic cigarette devices and JUULpods and knew or should have known

          the importance of ensuring that the products were not sold and/or distributed to anyone under age

          26, but especially to minors.

                 298.     Defendants knew or should have known that their marketing, distribution, and

          sales practices did not adequately safeguard Plaintiff from the sale and/or distribution of electronic

          cigarette devices and JUULpods and, in fact, induced minors to purchase JUUL products.

                 299.     Defendants were negligent in designing, manufacturing, supplying, distributing,

          inspecting, testing (or not testing), marketing, promoting, advertising, packaging, and/or labeling

          JUUL’s Products.

                 300.     As a powerfully addictive and dangerous nicotine-delivery device, Defendants

          knew or should have known that JUUL Products needed to be researched, tested, designed,


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                     87

                                                       87 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         91 of
                                                                            89103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          advertised, marketed, promoted, produced, packaged, labeled, manufactured, inspected, sold,

          supplied and distributed properly, without defects and with due care to avoid needlessly causing

          harm. Defendants knew or should have known that its JUUL Products could cause serious risk of

          harm, particularly to young persons like Plaintiff.

                 301.     Specifically, Defendant Electronic Cigarettes, as a specialized retailer of tobacco

          products, is well-acquainted with the legal age for purchase as well as the dangers of nicotine.

          Defendant Electronic Cigarettes, Inc. owed a particular duty to Plaintiff to not sell nicotine-

          containing products to minors, to warn of the product’s dangers, and to promote, advertise or

          display the product in a way so that the ultimate consumer is not misled. Defendant breached that

          duty by failing to disclose to the ultimate consumer that the JUUL products purchased were highly

          addictive in nature, carried serious health risks, were not for use by minors, and by actively

          promoting and advertising JUUL products so as to minimize their risks.

                 302.     Defendants were negligent, reckless and careless and failed to take the care and

          duty owed to Plaintiff, thereby causing Plaintiff to suffer harm.

                 303.     The negligence and extreme carelessness of Defendants includes, but is not limited

          to, the following:

                 a.      Failure to perform adequate testing of the JUUL Products prior to marketing to
                         ensure safety, including long-term testing of the product, and testing for injury to
                         the brain and cardiovascular systems, and other related medical conditions;

                 b.      Failure to take reasonable care in the design of JUUL’s Products;

                 c.      Failure to use reasonable care in the production of JUUL’s Products;

                 d.      Failure to use reasonable care in the manufacture of JUUL’s Products;

                 e.      Failure to use reasonable care in the assembly of JUUL’s Products;

                 f.      Failure to use reasonable care in supplying JUUL’s Products;



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                  88

                                                      88 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                             INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         92 of
                                                                            90103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                g.    Failure to use reasonable care in distributing JUUL’s Products;

                h.    Failure to use reasonable care in advertising, promoting, and marketing JUUL’s
                      Products;

                i.    Promotion of JUUL to young people under age 26, and especially to minors;

                j.    Use of flavors and design to appeal to young people under age 26, and especially
                      to minors, in that the products smell good, look cool and are easy to conceal from
                      parents and teachers;

                k.    Use of design that maximizes nicotine delivery while minimizing “harshness”,
                      thereby easily creating and sustaining addiction;

                l.    Failure to prevent JUUL from being sold to young people under age 26, particularly
                      to minors;

                m.    Failure to prevent JUUL use among young people under age 26, particularly for
                      minors;

                n.    Failure to curb JUUL use among young people under age 26, particularly for
                      minors;

                o.    Failure to develop tools or support to help people addicted to JUUL cease using the
                      product, including manufacturing lesser amounts of nicotine;

                p.    Failure to reasonably and properly test and properly analyze the testing of JUUL’s
                      Products under reasonably foreseeable circumstances;

                q.    Failure to warn its customers about the dangers associated with use of JUUL’s
                      Products, in that it was unsafe for anyone under age 26, significantly increases blood
                      pressure, carries risks of stroke, heart attacks, and cardiovascular events, is
                      powerfully addictive, can cause permanent brain changes, mood disorders, and
                      impairment of thinking and cognition.

                r.    Failure to instruct customers not to use the product if they were under 26,
                      particularly minors, and failing to provide any instructions regarding a safe amount
                      of JUUL pods to consume in a day.

                s.    Failure to ensure that JUUL’s Products would not be used by persons like Plaintiff
                      who were not smokers and who were under age 26, particularly minors;

                t.    Failure to warn customers that JUUL had not adequately tested or researched JUUL
                      Products prior to marketing to ensure safety, including long-term testing of the
                      product, and testing for injury to the brain and cardiovascular systems, and other
                      related medical conditions;



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 89

                                                   89 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         93 of
                                                                            91103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                 u.      Failure to utilize proper materials and components in the design of JUUL’s
                         Products to ensure they would not deliver unsafe doses of nicotine;

                 v.      Failure to use due care under the circumstances;

                 w.      Failure to take necessary steps to modify JUUL’s Products to avoid delivering high
                         doses of nicotine to young people and repeatedly exposing them to toxic chemicals;

                 x.      Failure to recall JUUL’s Products; and

                 y.      Failure to inspect JUUL’s Products for them to operate properly and avoid
                         delivering unsafe levels of nicotine to young persons.

                 304.     Defendants breached the duties they owed to Plaintiff and in doing so, were wholly

          unreasonable. A responsible company, whose primary purpose is to help adult smoker, would not

          design a product to appeal to minors and nonsmokers nor market their products to minors and

          nonsmokers. If they are aware of the dangers of smoking and nicotine ingestion enough to create

          a device to help people stop smoking, then they are aware of the dangers enough to know that it

          would be harmful for young people and nonsmokers to use.

                 305.     But for Defendants’ duties and breaches thereof, Plaintiff would not have been

          harmed as alleged in the Complaint.

                 306.     Plaintiff was harmed directly and proximately by Defendants’ negligence. Such

          harm includes significant exposure to toxic substances, which may cause or contribute to causing

          disease; severe nicotine addiction, a permanent injury that E.B. will now struggle with for the rest

          of his life; E.B.’s exposure to such a high content of nicotine has also affected his brain

          development at such a crucial age, an injury that cannot be undone; and economic harm in that he

          would not have purchased JUUL, would have paid less for it if he had known the true facts, or

          would have been unable to purchase the JUUL products altogether and that he has paid a premium

          because of Defendants’ negligence.




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   90

                                                      90 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         94 of
                                                                            92103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                          AS AND FOR A FIFTH CAUSE OF ACTION AGAINST
                              DEFENDANTS FOR GROSS NEGLIGENCE

                 307.     Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

                 308.     Defendants had a duty and owed a duty to Plaintiffs to exercise a degree of

          reasonable certainty including, but not limited to: ensuring that JUUL marketing does not target

          minors, and ensuring that JUUL devices and JUULpods are not sold and/or distributed to minors.

          The totality of the Plaintiff’s age, maturity level, capacity and intelligence heighten the duty

          Defendants owed to Plaintiff.

                 309.     Defendants knew the risks that minors would be attracted to their electronic

          cigarette devices and JUULpods and knew or should have known the importance of ensuring that

          the products were not sold and/or distributed to minors and young people.

                 310.     Defendants could have easily marketed the products to a whole different audience

          of prior smokers as well as could have easily informed the ultimate consumers of the extremely

          high nicotine content.

                 311.     Defendants breached the duties they owed to Plaintiff and in doing so, were wholly

          unreasonable. Defendants breached their heightened duties owed to minors when they

          intentionally marketed and sold JUUL products to minors, which they should not have done.

                 312.     Defendants’ acts and omissions constitute wanton and willful conduct, because

          they constitute a total lack of care and an extreme departure from what a reasonably careful person

          or a reasonably careful company that holds itself out as manufacturers of smoking cessation

          devices would do in the same situation to prevent foreseeable harm to young persons, like Plaintiff.

                 313.     Defendants acted and/or failed to act willfully, and with conscious and reckless

          disregard for the rights and interests of Plaintiff. Defendant Electronic Cigarettes acted with



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       91

                                                      91 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         95 of
                                                                            93103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          wantonness by consciously selling a nicotine product to minors with knowledge that the child was

          underage, of the high nicotine content of the product, and that minors should not ingest nicotine.

          Defendants’ acts and omissions had a great probability of causing significant harm and in fact

          resulted in such harm.

                 314.     But for Defendants’ duties and breaches thereof, Plaintiff would not have been

          harmed as alleged in this Complaint.

                 315.     Plaintiff was harmed directly and proximately by Defendants’ negligence and

          willful and wanton conduct. Such harm include significant exposure to toxic substances, which

          may cause or contribute to causing disease; severe nicotine addiction, a permanent injury that E.B.

          will now struggle with for the rest of his life; E.B.’s exposure to such a high content of nicotine

          has also affected his brain development as such a crucial age, an injury that cannot be undone; and

          economic harm in that he would not have been able to purchase JUUL if Defendant had properly

          utilized the state’s age safeguard to protect minors. Nor would E.B. have         purchased JUUL

          products had he known of the dangers. E.B. has paid and will continue to pay a premium because

          of Defendants’ negligence.


                          AS AND FOR A SIXTH CAUSE OF ACTION AGAINST
                                   DEFENDANTS FOR FRAUD

                 316.     Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

                 317.     At all times relevant, Defendants fraudulently and deceptively sold or partnered to

          sell products to Plaintiff as non-addictive nicotine delivery systems, or less addictive nicotine

          products than cigarettes, when Defendant knew it to be untrue.

                 318.     Defendants had a duty to disclose material facts about JUUL to Plaintiff, as:

                 a.      Defendants disclosed some facts to Plaintiff about the nature and safety of its


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       92

                                                      92 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                   INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         96 of
                                                                            94103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




                           products but intentionally failed to disclose other facts, making the disclosures it
                           did make misleading or deceptive; and
                  b.       Defendants intentionally failed to disclose certain facts about the nature and safety
                           of JUUL products that were known only to Defendants and that Defendants knew
                           Plaintiff could not have known or reasonably discovered.

                  319.     At all times relevant, Defendants fraudulently and deceptively sold or partnered to

          sell JUUL products to Plaintiff as safe or not harmful, when Defendants knew it to be untrue.

                  320.     Defendants fraudulently and deceptively downplayed or minimized any risk

          associated with e-cigarettes generally and JUUL in particular for young persons under age 26,

          especially minors. At all relevant times, Defendant JUUL represented its products on its website

          as a “smarter” choice. Defendant JUUL pitched investors by claiming that the product was not

          harmful, and therefore any concern about addiction was irrelevant. Defendants and/or others

          worked together to pitch news stories or other media content designed to downplay the risks of e-

          cigarettes, suggesting that any concern was overblown, or a panic. These tactics mimic those used

          by the tobacco industry to sow seeds of doubt and confusion among the public, to initiate new

          users, to keep customers buying JUUL products, and to avoid regulation or legislative efforts to

          control sales.

                  321.     Defendants fraudulently and deceptively failed to disclose to Plaintiff that the

          JUUL creates an insatiable nicotine addiction, significantly increases blood pressure, can cause

          mood disorders, induce seizures and other adverse health effects.

                  322.     Defendants fraudulently and deceptively failed to disclose that they had not

          adequately researched or tested JUUL to assess its safety before placing it on the market and

          promoting it to young people under age 26.

                  323.     Defendants also fraudulently and deceptively failed to disclose to Plaintiff that the




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                      93

                                                        93 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                              INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         97 of
                                                                            95103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          JUUL nicotine salts purchased were highly addictive in nature, making it extremely difficult for

          one to cease purchasing JUULpod refills.

                 324.     Defendants further failed to disclose to Plaintiff that JUUL is designed to create

          and sustain an addiction to nicotine. Defendants also manipulated the formulations of JUUL

          devices and JUULpods in ways that could and would impact their potency and addictiveness, and

          Defendants did so without notifying Plaintiff. Defendants actively concealed the nicotine content

          and nicotine potency of JUUL e-cigarettes.

                 325.     Defendants fraudulently misrepresented to users the amount of nicotine consumed

          by using JUUL. As previously explained, Defendant JUUL claims that one JUULPod is

          “approximately equivalent to about 1 pack of cigarettes,” but that is false and misleading. The

          amount of nicotine consumed from one JUULPod is actually equivalent to the amount of nicotine

          consumed through at least two packs of traditional cigarettes.

                 326.     Each of these misrepresentations and omissions were material at the time they were

          made. In particular, each of the misrepresentations and omissions concerned material facts that

          were essential to the analysis undertaken by Plaintiff as to whether to purchase or consume a JUUL

          E-cigarette and/or JUULpods.

                 327.     Plaintiff did not know of the facts that Defendants concealed.

                 328.     Defendants intended to deceive Plaintiff and the public by concealing these facts.

                 329.     Defendants had a duty to accurately provide this information to Plaintiff. In not

          so informing Plaintiff, Defendants breached their duty. Defendants also gained financially from,

          and as a result of their breach.

                 330.     Defendants had ample opportunities to disclose these facts to Plaintiff, through

          packaging, advertising, retail outlets, and on social media. Defendants concealed material


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 94

                                                       94 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         98 of
                                                                            96103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          information at all relevant times to this Complaint. Defendants have yet to disclose the truth about

          JUUL products.

                 331.     Plaintiff relied to his detriment on Defendants’ fraudulent omissions. Had Plaintiff

          been adequately informed of the material facts concealed from him regarding the safety of JUUL,

          and not intentionally deceived by Defendants, he would not have purchased or used JUUL

          products.

                 332.     Plaintiff was harmed directly and proximately by Defendants’ fraud. Such harm

          includes significant exposure to toxic substances, which may cause or contribute to causing

          disease; severe nicotine addiction, a permanent injury that E.B. will now struggle with for the rest

          of his life; E.B.’s exposure to such a high content of nicotine has also affected his brain

          development at such a crucial age, an injury that cannot be undone; and economic harm in that he

          would not have purchased JUUL or would have paid less for it if he had known the true facts and

          that he had paid a high premium as a result of Defendants’ fraud.

                 333.     Defendants’ acts and omissions as described herein were committed maliciously,

          oppressively, deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s rights,

          interests, and well-being to enrich Defendants. Defendants’ conduct was designed to maximize

          Defendants’ profits even though Defendant knew that it would cause loss and harm to Plaintiff.


                           AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST
                           DEFENDANTS FOR CONSPIRACY TO COMMIT FRAUD

                 334.     Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

                 335.     During all relevant times, including before Plaintiff consumed JUUL, Defendant

          JUUL was part of a conspiracy with tobacco and e-cigarette industry players, Altria Group, PAX

          Labs, Inc. to fraudulently conceal, misrepresent, and downplay the risks of e-cigarettes to boost


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       95

                                                      95 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         99 of
                                                                            97103
                                                                       RECEIVEDofNYSCEF:
                                                                                  101    01/13/2021




          profits at the expense of public health. Defendants, for research and development, marketing, and

          distribution purposes, engaged consultants, pundits, academics, lobbyists, media personalities,

          reporters, researchers and other influencers to tout the safety of e- cigarettes, and benefits of

          nicotine, while minimizing or downplaying the dangers, particularly to those under age 26, playing

          on the vulnerabilities of young people. These tactics mimic those used by the tobacco industry to

          sow seeds of doubt and confusion among the public, to initiate new users, to keep customers buying

          JUUL products, and to avoid regulation or legislative efforts to control sales.

                 336.     JUUL was aware that others in the e-cigarette and tobacco industry, Defendant

          Altria Group, and PAX planned to engage in a campaign of doubt to mislead, downplay, and

          deflect concerns about the risks of e-cigarettes and nicotine, and to fraudulently conceal material

          information about the safety of these products and compounds.

                 337.     JUUL agreed with others in the e-cigarette and tobacco industry, Defendants Altria

          Group and PAX and intended that the conspiracy to commit fraudulent concealment be committed.

                 338.     Defendants well-understood and continues to understand that by working in

          concert with other e-cigarette manufacturers and the tobacco industry, it can more effectively

          mislead and fraudulently conceal material facts from the public, including Plaintiff, regarding risks

          of its products, as described herein.

                 339.     Defendants’ participation in this conspiracy was a substantial factor in causing

          Plaintiff’s harm as alleged herein.

                 340.     Defendants’ acts and omissions as described herein were committed maliciously,

          oppressively, deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s rights,

          interests, and well-being to enrich Defendants. Defendant’s conduct warrants an assessment of

          punitive damages in an amount sufficient to deter such conduct in the future, which amount is to


          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                    96

                                                      96 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   FiledFiled
                                                         05/04/21
                                                              04/23/21
                                                                    Page
                                                                       Page
                                                                         100 98
                                                                             of 103
                                                                       RECEIVED ofNYSCEF:
                                                                                   101    01/13/2021




          be determined according to proof.

                           AS AND FOR AN EIGHTH CAUSE OF ACTION AGAINST
                          DEFENDANTS FOR INTENTIONAL MISREPRESENTATION
                   341.   Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

                   342.   At all times relevant, Defendants represented to Plaintiff via the media, advertising,

          website, social media, packaging, and promotions that:

                   a.     JUUL products were safe or not harmful; and

                   b.     That one JUULPod is “approximately equivalent to about 1 pack of cigarettes


                   343.   These representations were false. JUUL is unsafe for anyone under age 26,

          especially minors. The amount of nicotine consumed from one JUULPod is actually equivalent to

          the amount of nicotine consumed through at least two packs of traditional cigarettes.

                   344.   Defendants knew these representations were false, or made them recklessly

          without regard for their truth. For example, JUUL claims that it did not study the safety of its

          products, acknowledging that it had a vested interest, and instead left it to others to analyze their

          risks.

                   345.   Defendants intended for Plaintiff to rely on these representations.

                   346.   Each of these misrepresentations were material at the time they were made. In

          particular, each of the misrepresentations concerned material facts that were essential to the

          analysis undertaken by Plaintiff as to whether to purchase or consume JUUL ENDS or Pods.

                   347.   Defendants have yet to disclose correct these misrepresentations about JUUL

          products.

                   348.   Plaintiff reasonably relied on these representations and was harmed as described

          herein. Plaintiff’s reliance on Defendants’ representation was a substantial factor in causing his



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       97

                                                      97 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                                 INDEX NO. 2021-00061620
              Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   FiledFiled
                                                         05/04/21
                                                              04/23/21
                                                                    Page
                                                                       Page
                                                                         101 99
                                                                             of 103
                                                                       RECEIVED ofNYSCEF:
                                                                                   101    01/13/2021




          harms, including becoming powerfully addicted to JUUL. Had Defendants told Plaintiff the truth

          about the safety and composition of JUUL’s products, he would not have purchased them.

                 349.     Defendants’ intentional misrepresentation was a substantial factor in Plaintiff’s

          harm as described herein, including that he became severely addicted to the nicotine and incurred

          permanent brain changes, resulting in irreversible, life-altering injuries. He also suffered economic

          harm in that he would not have purchased JUUL or would have paid less for it if he had known the

          true facts and that he has paid a high premium as a result of Defendants’ fraud.

                 350.     Defendants’ acts and omissions as described herein were committed maliciously,

          oppressively, deliberately, with intent to defraud, and in reckless disregard of Plaintiff’s rights,

          interests, and well-being to enrich Defendants. Defendants’ conduct warrants an assessment of

          punitive damages in an amount sufficient to deter such conduct in the future, which amount is to

          be determined according to proof.

                              AS AND FOR A NINTH CAUSE OF ACTION AGAINST
                                  DEFENDANTS FOR UNJUST ENRICHMENT

                 351.     Plaintiff incorporates by reference paragraphs above as if fully set forth herein.

                 352.     As described in this Complaint, Defendants knowingly sold or partnered to sell

          JUUL products to Plaintiff in a manner that was unfair, unreasonable, unconscionable, and

          oppressive.

                 353.     As a result of Defendants’ intentional, unlawful, and deceptive actions described

          above, Defendants were enriched at the expense of Plaintiff.

                 354.     Under the circumstances, it would be against equity and good conscience to permit

          Defendants to retain the ill-gotten benefits received from Plaintiff. Thus, it would be unjust and

          inequitable for Defendants to retain the benefit without restitution to Plaintiff for the monies paid



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                       98

                                                      98 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                           INDEX NO. 2021-00061620
             Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         102100
                                                                             of 103
                                                                        RECEIVED ofNYSCEF:
                                                                                    101    01/13/2021




          to Defendants for its defective JUUL products.

                 WHEREFORE, the plaintiff demands judgment against the defendants for a sum of

          money which will fairly and adequately compensate her for her injuries, not exceeding the

          jurisdictional limits of this Court, along with the costs and disbursements of this action and

          for such other and further relief as this Court deems just and proper.

            Dated: January 13, 2021
            Binghamton, New York


                                                      ________________________________
                                                      Rachel A. Abbott
                                                      rabbott@cglawoffices.com
                                                      COUGHLIN & GERHART, LLP
                                                      ATTORNEY FOR PLAINTIFFS
                                                      99 Corporate Drive
                                                      P.O. Box 2039
                                                      Binghamton, New York 13902
                                                      Tel: (607) 723-9511
                                                      Fax: (607) 723-1530


                                                      ______________________________
                                                      Amy M. Carter*
                                                      amy@clgtrial.com
                                                      Heather V. Davis*
                                                      hdavis@clgtrial.com
                                                      CARTER LAW GROUP, P.C.
                                                      ATTORNEY FOR PLAINTIFFS
                                                      5473 Blair Rd.
                                                      Dallas, Texas 75231
                                                      Tel: (214) 390-4173


                                                      ______________________________
                                                      Rachel Buddrus*
                                                      FEARS NACHAWATI, PLLC
                                                      ATTORNEY FOR PLAINTIFFS
                                                      5473 Blair Road
                                                      Dallas, Texas 75231
                                                      Tel: 214.890.0711



          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              99

                                                    99 of 100
FILED: TIOGA COUNTY CLERK 01/13/2021 12:34 PM                                INDEX NO. 2021-00061620
             Case
NYSCEF DOC. NO. 2Case
                   3:21-cv-00468-MAD-ML
                      MDL No. 2913 Document
                                        Document
                                            816-3 1-1
                                                   Filed
                                                       Filed
                                                         05/04/21
                                                             04/23/21
                                                                    Page
                                                                       Page
                                                                         103101
                                                                             of 103
                                                                        RECEIVED ofNYSCEF:
                                                                                    101    01/13/2021




                                               Fax: 214.890.0712

                                               *Pro Hac Vice Pending




          PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                100

                                             100 of 100
